


EXHIBIT 10.1
CUSIP Number: 83851QAE8

TERM LOAN CREDIT AGREEMENT
Dated as of June 5, 2014,
among
SOUTH JERSEY GAS COMPANY,
as Borrower
and
THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO,
as Lenders,
and
PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent


Arranged by:
PNC CAPITAL MARKETS LLC
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners



1
\56881183



--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I
DEFINITIONS    1

SECTION 1.01
Certain Defined Terms    1

SECTION 1.02
Computation of Time Periods    19

SECTION 1.03
Accounting Terms and Determinations    19

SECTION 1.04
Terminology    20

SECTION 1.05
Use of Defined Terms    20

ARTICLE II
TERM LOANS    20

SECTION 2.01
Term Loans     20

SECTION 2.02
Procedure for Advances of Loans    21

SECTION 2.03
Fees    22

SECTION 2.04
Reduction of Commitments    22

SECTION 2.05
Prepayment and Repayment of Loans    22

SECTION 2.06
Incremental Facilities    23

SECTION 2.07
Evidence of Debt; Notes    25

SECTION 2.08
Interest Rates    26

SECTION 2.09
Interest Rate Determination; Changed Circumstances    28

SECTION 2.10
Voluntary Conversion of Loans    30

SECTION 2.11
Increased Costs    30

SECTION 2.12
Nature of Obligations of Lenders Regarding Extensions of Credit; Assumption by
the Administrative Agent    31

SECTION 2.13
Taxes; Foreign Lenders    33

SECTION 2.14
Mitigation Obligations; Replacement of Lenders    35

SECTION 2.15
Defaulting Lenders    36

ARTICLE III
CONDITIONS PRECEDENT    37

SECTION 3.01
Conditions Precedent to the Effectiveness of this Agreement    38

SECTION 3.02
Additional Conditions Precedent    40

SECTION 3.03
Reliance on Certificates    40

ARTICLE IV
REPRESENTATIONS AND WARRANTIES    41

SECTION 4.01
Representations and Warranties of the Borrower    41

ARTICLE V
COVENANTS    46

SECTION 5.01
Affirmative Covenants    46

SECTION 5.02
Negative Covenants     48

SECTION 5.03
Reporting Requirements    50

SECTION 5.04
Financial Covenant    53

ARTICLE VI
EVENTS OF DEFAULT    53

SECTION 6.01
Events of Default    53

SECTION 6.02
Upon an Event of Default    54

SECTION 6.03
Application of Funds    55

SECTION 6.04
Rights and Remedies Cumulative; Non-Waiver; Etc    55




 
i
 

\56881183

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE VII
THE ADMINISTRATIVE AGENT    56

SECTION 7.01
Appointment and Authority    56

SECTION 7.02
Rights as a Lender    56

SECTION 7.03
Exculpatory Provisions    56

SECTION 7.04
Reliance by Administrative Agent    57

SECTION 7.05
Delegation of Duties    58

SECTION 7.06
Resignation of Administrative Agent     58

SECTION 7.07
Non-Reliance on Administrative Agent and Other Lenders    59

SECTION 7.08
No Other Duties, etc    59

SECTION 7.09
No Reliance on Administrative Agent’s Customer Identification Program    59

ARTICLE VIII
MISCELLANEOUS    59

SECTION 8.01
Amendments, Etc    60

SECTION 8.02
Notices, Etc     60

SECTION 8.03
No Waiver; Remedies    62

SECTION 8.04
Set-off; Sharing of Payments by Lenders    62

SECTION 8.05
Indemnification    64

SECTION 8.06
Costs, Expenses and Taxes    65

SECTION 8.07
Waiver of Consequential Damages; Reimbursement by Lenders    65

SECTION 8.08
Benefit of Agreement    66

SECTION 8.09
Severability     70

SECTION 8.10
Governing Law    70

SECTION 8.11
Headings    70

SECTION 8.12
Submission To Jurisdiction; Waivers    71

SECTION 8.13
Acknowledgments    71

SECTION 8.14
Waivers of Jury Trial    71

SECTION 8.15
Confidentiality    72

SECTION 8.16
Execution in Counterparts    73

SECTION 8.17
USA Patriot Act Notice    73












 
ii
 

\56881183

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page







EXHIBITS
Exhibit A    Form of Note
Exhibit B    Form of Notice of Borrowing
Exhibit C    Form of Notice of Account Designation
Exhibit D    Form of Notice of Conversion/Continuation
Exhibit E    Form of Opinion of Counsel to the Borrower
Exhibit F    Form of Assignment and Assumption
Exhibit G    Form of Compliance Certificate
SCHEDULES
Schedule I
Lenders, Applicable Lending Offices, Commitments and Initial Commitment
Percentages

Schedule II    Ownership
Schedule III    First Mortgage Notes



 
iii
 

\56881183

--------------------------------------------------------------------------------




TERM LOAN CREDIT AGREEMENT
This TERM LOAN CREDIT AGREEMENT (as it may be amended, supplemented or otherwise
modified in accordance with the terms hereof at any time and from time to time,
this “Agreement”) dated as of June 5, 2014, among SOUTH JERSEY GAS COMPANY, a
New Jersey corporation (the “Borrower”), the several banks and other financial
institutions from time to time parties to this Agreement (each a “Lender” and
collectively, the “Lenders”), and PNC BANK, NATIONAL ASSOCIATION, a national
banking association organized and existing under the laws of the United States
of America (“PNC”), as administrative agent for the Lenders hereunder (in such
capacity, together with its successors and permitted assigns in such capacity,
the “Administrative Agent”).
PRELIMINARY STATEMENTS


WHEREAS, the Borrower has requested that the Lenders make term loans to the
Borrower in an aggregate principal amount of up to $200,000,000, for general
corporate purposes including, without limitation, the financing of capital
expenditures, and for working capital of the Borrower, its Subsidiaries or its
Affiliates; and
WHEREAS, the Lenders are willing, on the terms and subject to the conditions set
forth in this Agreement, to extend credit under this Agreement as more
particularly hereinafter set forth.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01     Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Administrative Agent” has the meaning assigned to that term in the preamble
hereto.
“Administrative Agent’s Office” has the meaning assigned to that term in Section
2.08(e).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and officers
of such Person), controlled by, or under direct or indirect common control with
such Person. A Person shall be deemed to control another entity if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such entity, whether through the ownership of
voting securities, by contract, or otherwise.
“Aggregate Commitments” means the total of the Lenders’ Commitments.

1
\56881183



--------------------------------------------------------------------------------




“Agreement” has the meaning assigned to that term in the preamble hereto.
“AML and Anti-Terrorist Acts” has the meaning assigned to that term in Section
5.01(k).
“Applicable Base Rate Margin” shall have the meaning set forth in the definition
of Applicable Margin.
“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, permits, certificates, orders, interpretations,
licenses, and permits of any Governmental Authority and judgments, decrees,
injunctions, writs, orders or like action of any court, arbitrator or other
judicial or quasi-judicial tribunal (including, without limitation, those
pertaining to health, safety, the environment or otherwise). For purposes of
Section 2.13, the term “Applicable Law” includes FATCA.
“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as such opposite its name on Schedule I hereto or in the
Assignment and Assumption pursuant to which it became a Lender, or such other
office of such Lender as such Lender may from time to time specify to the
Borrower and the Administrative Agent.
“Applicable LIBOR Margin” shall have the meaning set forth in the definition of
Applicable Margin.
“Applicable Margin” means, for the applicable interest rate on Loans made to the
Borrower and Unused Fees payable by the Borrower pursuant to Section 2.03(a),
the rate per annum as set forth in the “Pricing Grid” below, determined by
reference to the Debt Ratings:
Pricing Grid
Tier
Debt Ratings
Unused Fee
Applicable Base Rate
Margin
Applicable LIBOR Margin
I
At least A/A2
0.075%
0.000%
0.750%
II
A-/A3
0.100%
0.000%
0.850%
III
BBB+/Baa1
0.125%
0.000%
1.00%
IV
Less than BBB+/Baa1
0.150%
0.150%
1.150%



The Applicable Margin shall be adjusted effective on the next Business Day
following any change in the Borrower’s Debt Ratings. The Borrower shall notify
the Administrative Agent in writing promptly after becoming aware of any change
in its Debt Ratings.
“Applicable Rate” means:
(a)    in the case of each Base Rate Loan, a rate per annum equal at all times
to the sum of the Base Rate plus the Applicable Base Rate Margin in effect from
time to time; and

2
\56881183



--------------------------------------------------------------------------------




(b)    in the case of each LIBOR Rate Loan comprising part of the same Loan, a
rate per annum during each Interest Period equal at all times to the sum of the
LIBOR Rate for such Interest Period plus the Applicable LIBOR Margin in effect
from time to time during such Interest Period.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means, collectively, PNC Capital Markets LLC and Wells Fargo
Securities, LLC, in their capacities as joint lead arrangers and joint book
runners and their respective successors and assigns.
“Assignment and Assumption” means an Assignment and Assumption executed in
accordance with Section 8.08 in the form attached hereto as Exhibit F.
“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall at all times be
equal to the highest of (a) the Prime Rate, (b) 1/2 of one percent per annum
above the Federal Funds Rate in effect from time to time and (c) except during
any period of time during which a notice delivered to the Borrower under Section
2.09 shall remain in effect, the Daily LIBOR Rate on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus one percent.
“Base Rate Loan” means any Loan bearing interest based on the Base Rate.
“Borrower” has the meaning assigned to that term in the preamble hereto.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of LIBOR Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday or Sunday or a legal holiday on which banks
in Pittsburgh, Pennsylvania and New York, New York, are authorized or required
to be closed for the conduct of their commercial banking business, and (b) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, any LIBOR Rate Loan, or any Base Rate Loan as to
which the interest rate is determined by reference to LIBOR, any day that is a
Business Day described in clause (a) and that is also a day for trading by and
between banks in Dollar deposits in the London interbank market.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.

3
\56881183



--------------------------------------------------------------------------------




“CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. §9601, et seq., as amended from time to time, and any
regulations promulgated thereunder.
“Change in Control” means (a) the Parent shall cease at any time to own 100% of
the Capital Stock having voting rights of the Borrower, or (b) the occurrence of
either of the following: (i) any entity, person (within the meaning of Section
14(d) of the Exchange Act) or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) which theretofore was beneficial owner (as defined
in Rule 13d-3 under the Exchange Act) of less than 20% of the Parent’s then
outstanding common stock either (x) acquires shares of common stock of the
Parent in a transaction or series of transactions that results in such entity,
person or group directly or indirectly owning beneficially 20% or more of the
outstanding common stock of the Parent, or (y) acquires, by proxy or otherwise,
the right to vote for the election of directors, for any merger, combination or
consolidation of the Parent or any of its direct or indirect Subsidiaries, or,
for any other matter or question, more than 20% of the then outstanding voting
securities of the Parent; or (ii) 20% or more of the members of the board of
directors of the Parent fail to consist of Continuing Directors.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority, including any Regulatory Change; or (c) the making or issuance of any
request, guideline or directive (whether or not having the force of law) by any
Governmental Authority.
“Closing Date” means June 5, 2014.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount not to exceed
the amount set forth opposite such Lender’s name on Schedule I under the caption
“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.
“Commitment Percentage” means for each Lender, a fraction (expressed as a
decimal) the numerator of which is the Commitment of such Lender at such time
and the denominator of which are the Commitments of all of the Lenders at such
time. The initial Commitment Percentage of each Lender is set out on Schedule I
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.

4
\56881183



--------------------------------------------------------------------------------




“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
Borrower and its Consolidated Subsidiaries, without duplication, plus (b) the
sum of the Capital Stock (excluding treasury stock and capital stock subscribed
for and unissued) and surplus (including earned surplus, capital surplus,
translation adjustment and the balance of the current profit and loss account
not transferred to surplus) accounts of the Borrower and its Consolidated
Subsidiaries appearing on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, in each case prepared as of the date of determination
in accordance with GAAP consistent with those applied in the preparation of the
financial statements referred to in Section 3.01(f), after eliminating all
intercompany transactions and all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the Closing Date, or (b) was nominated for
election or elected to such board of directors with the approval of a majority
of the Continuing Directors who were members of such board at the time of such
nomination or election.
“Convert”, “Conversion” and “Converted” each refers to a conversion of a Loan of
one Type into a Loan of another Type pursuant to Section 2.10 or the selection
of a new, or the renewal of the same, Interest Period for a LIBOR Rate Loan
pursuant to Section 2.10.
“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (a) the Published Rate by (b) a number equal to
1.00 minus the Eurodollar Reserve Percentage on such day. Each calculation by
the Administrative Agent of the Daily LIBOR Rate shall be conclusive and binding
for all purposes, absent manifest error.
“Debt Ratings” means the ratings determined by a Rating Agency and shall be
based upon the availability of such ratings as follows:
(a)    The senior unsecured non-credit enhanced debt ratings of the Borrower by
each Rating Agency, subject to the paragraph immediately below.
(b)    If one, but not both, of the Rating Agencies has a senior unsecured
non-credit enhanced debt rating of the Borrower, then the senior unsecured
non-credit enhanced debt rating of the Borrower by either Moody’s or S&P, as
applicable.
(c)    If neither Rating Agency has a senior unsecured non-credit enhanced debt
rating of Borrower, then both the issuer rating assigned to the Borrower by
Moody’s and the issuer credit rating assigned to the Borrower by S&P, subject to
the paragraph immediately below.
(d)    If none of the above is available, then either the issuer rating assigned
to the Borrower by Moody’s or the issuer credit rating assigned to the Borrower
by S&P, as applicable.

5
\56881183



--------------------------------------------------------------------------------




For purposes of the foregoing, if the Debt Ratings of the Borrower established
or deemed to have been established by the two Rating Agencies shall fall within
different “Tiers” on the pricing grid set forth in the definition of Applicable
Margin, then (i) in any case where the ratings differential is one tier, the
higher rating will apply and (ii) in any case where the ratings differential is
two tiers or more, the tier one below the higher of the two will apply.
Notwithstanding anything herein to the contrary, if the rating system of either
Rating Agency shall change, or if either Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Borrower, the Administrative
Agent and the Lenders shall negotiate in good faith to amend the definition of
Debt Ratings and the Debt Rating tiers in the definition of Applicable Margin to
reflect such changed rating system or the unavailability of ratings from either
or both Rating Agencies, and, pending the effectiveness of any such amendment,
the applicable “Tier” shall be determined by reference to the Debt Ratings of
the Borrower most recently in effect prior to such change or cessation.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any event or condition that constitutes an Event of Default or
any event or condition that would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.
“Default Rate” means a per annum rate equal to 2% greater than the Applicable
Rate.
“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief

6
\56881183



--------------------------------------------------------------------------------




Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding, absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.
“Disclosure Documents” means the Borrower’s Annual Report on Form 10-K for the
year ended December 31, 2013, the Borrower’s Quarterly Report on Form 10Q for
the quarter ended March 31, 2014 and any Current Report on Form 8-K delivered to
the Lenders at least three (3) Business Days prior to the Closing Date.
“Dollar” or “$” means dollars in lawful currency of the United States of
America.
“Draw Period” means the period commencing on the Closing Date and ending on the
Draw Termination Date.
“Draw Termination Date” means the earliest of (a) the second anniversary of the
Closing Date, (b) the Maturity Date, (c) the date of termination by the Borrower
of the Aggregate Commitments in full pursuant to Section 2.04 and (d) the date
of termination of the Aggregate Commitments pursuant to Section 6.02(b).
“Electronic Means” shall have the meaning set forth in Section 5.03.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA that is maintained for employees of the Borrower or, in
the case of a Pension Plan or a Multiemployer Plan, maintained or contributed to
by the Borrower or any current or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages,

7
\56881183



--------------------------------------------------------------------------------




contribution, indemnification cost recovery, compensation or injunctive relief
resulting from Hazardous Materials or arising from alleged injury or threat of
injury to human health or the environment.
“Environmental Judgments and Orders” means all judgments, decrees or orders
arising from or in any way associated with any Environmental Requirements,
whether or not entered upon consent or written agreements with a Governmental
Authority or other entity, and whether or not incorporated in a judgment, decree
or order.
”Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of the environment,
including, but not limited to, requirements pertaining to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation,
handling, reporting, licensing, permitting, investigation or remediation of
Hazardous Materials.
“Environmental Liabilities” means any liabilities, whether accrued, contingent
or otherwise, arising from and in any way associated with any Environmental
Requirements.
“Environmental Notices” means notice from any Governmental Authority, of
possible or alleged noncompliance with or liability under any Environmental
Requirement, including without limitation any complaints, citations, demands or
requests from any Governmental Authority for correction of any violation of any
Environmental Requirement or any investigations concerning any violation of any
Environmental Requirement.
“Environmental Proceedings” means any judicial or administrative proceedings
arising from or in any way associated with any Environmental Requirement.
“Environmental Releases” means releases as defined in CERCLA or under any
applicable state or local environmental law or regulation.
“Environmental Requirement” means any legal requirement relating to the
environment and applicable to the Borrower or its properties, including but not
limited to any such requirement under CERCLA or similar state legislation and
all federal, state and local laws, ordinances, regulations, orders, writs,
decrees and common law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of Section
414(b), (c), (m) or (o) of the Code.

8
\56881183



--------------------------------------------------------------------------------




“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency Liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning assigned to that term in Section 6.01.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), gross receipts, capital stock Taxes or franchise
Taxes imposed on it (in lieu of net income Taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits Taxes imposed by the United States or any similar Tax imposed by any
other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.14(b)), any withholding Tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party hereto
(or designates a new Applicable Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 2.13(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Applicable Lending Office (or assignment), to receive additional amounts
from the Borrower with respect to such withholding Tax pursuant to Section
2.13(a), and (d) any U.S. federal withholding Taxes imposed under FATCA.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding

9
\56881183



--------------------------------------------------------------------------------




such day, provided that if such rate is not so published for any day which is a
Business Day, the average of the quotation for such day on such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by the Administrative Agent.
“Fee Letter” means that certain fee letter dated May 14, 2014, among the
Borrower, PNC Capital Markets LLC and PNC.
“First Mortgage Notes” means those First Mortgage Notes identified on Schedule
III attached hereto, and subsequent promissory notes or other evidences of
indebtedness of the Borrower in each case secured by first mortgages on property
owned by the Borrower or its Subsidiaries.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Action” means all authorizations, consents, approvals, waivers,
exceptions, variances, orders, licenses, exemptions, publications, filings,
notices to and declarations of or with any Governmental Authority, required to
be made by Borrower, other than routine reporting requirements the failure to
comply with which will not affect the validity or enforceability of this
Agreement or any other Loan Document or have a material adverse effect on the
transactions contemplated by this Agreement or any other Loan Document.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority having authority over
Borrower or Borrower’s operations, (c) the presence of which require
investigation or remediation under any Environmental Law or common

10
\56881183



--------------------------------------------------------------------------------




law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other governmental approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.
“Incremental Facility” has the meaning assigned to that term in Section 2.06(a).
“Incremental Facility Amendment” has the meaning assigned to that term in
Section 2.06(d).
“Incremental Facility Effective Date” has the meaning assigned to that term in
Section 2.06(e).
“Incremental Lender” has the meaning assigned to that term in Section 2.06(c).
“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) reimbursement obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
the foregoing clauses (a) through (g) secured by (or for which the holder of
such indebtedness has an existing right, contingent or otherwise, to be secured
by) any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in the foregoing clauses (a)
through (h). For the avoidance of doubt and notwithstanding anything to the
contrary set forth above, Permitted Commodity Hedging Obligations and Capital
Stock, including Capital Stock having a preferred interest, shall not constitute
Indebtedness for purposes of this Agreement.
“Indemnified Taxes” means Taxes and Other Taxes, in each case other than
Excluded Taxes.

11
\56881183



--------------------------------------------------------------------------------




“Indemnitee” has the meaning assigned to that term in Section 8.05.
“Information” has the meaning assigned to that term in Section 8.15.
“Informational Materials” has the meaning assigned to that term in Section 5.03.
“Interest Period” has the meaning assigned to that term in Section 2.08(b).
“Lenders” has the meaning assigned to that term in the preamble hereto, and, in
each case, includes their respective successors and permitted assigns.
“Lending Office” means, as to each Lender, its office located at its address set
forth on Schedule I hereof (or identified on Schedule I hereof as its “Domestic
Lending Office”) or such other office as such Lender may hereafter designate as
its Lending Office by notice to the Borrower and the Administrative Agent, and
as to any assignee, the office of the assignee designated as such in its
Assignment and Assumption or such other office as the assignee may designate as
its Lending Office.
“LIBOR” means, for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which deposits in Dollars are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time (for purposes of this definition, an
“Alternate Source”), at approximately 11:00 a.m. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period (rounded upward,
if necessary, to the nearest 1/100th of 1%); provided that if there shall at any
time, for any reason, no longer exist a Bloomberg Page BBAM1 (or any substitute
page) or any Alternate Source, then “LIBOR” shall be a comparable replacement
rate determined by the Administrative Agent at such time. Each calculation by
the Administrative Agent of LIBOR shall be conclusive and binding for all
purposes, absent manifest error.
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:
LIBOR Rate =
               LIBOR               
1.00-Eurodollar Reserve Percentage



“LIBOR Rate Loan” means any Loan bearing interest based on the LIBOR Rate (other
than a Base Rate Loan for which interest is determined by reference to LIBOR).
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own, subject to a Lien, any asset that it has acquired or holds subject to

12
\56881183



--------------------------------------------------------------------------------




the interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
“Loan Documents” means this Agreement, the Notes and any other document
evidencing, relating to or securing any Loan and any other document or
instrument delivered from time to time in connection with this Agreement or the
Notes, as such documents and instruments may be amended or supplemented from
time to time.
“Loan” has the meaning assigned to that term in Section 2.01.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries on a consolidated
basis, taken as a whole, (b) the ability of the Borrower to perform its
obligations under this Agreement or any of the other Loan Documents to which the
Borrower is a party or (c) the validity or enforceability against the Borrower
of this Agreement, any of the other Loan Documents to which the Borrower is a
party, or the rights and remedies of the Administrative Agent and the Lenders
hereunder or thereunder.
“Maturity Date” means June 5, 2017.
“MNPI” has the meaning assigned to that term in Section 5.03.
“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” means a “Multiemployer plan”, as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding five (5) years.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires approval of all Lenders or all affected
Lenders in accordance with the terms of Section 8.01 and (b) has been approved
by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means the promissory notes of the Borrower in favor of each Lender
evidencing the Loans made to the Borrower and substantially in the form of
Exhibit A, as such promissory notes may be amended, modified, supplemented or
replaced from time to time.
“Notice of Account Designation” has the meaning assigned to that term in Section
2.02(d).
“Notice of Borrowing” has the meaning assigned to that term in Section
2.02(a)(i).

13
\56881183



--------------------------------------------------------------------------------




“Notice of Conversion/Continuation” has the meaning assigned to that term in
Section 2.10.
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans and (b) all other
fees and commissions (including attorney’s fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower to any Lender or the Administrative Agent, in each case under or
in respect of this Agreement, any Note or any of the other Loan Documents of
every kind, nature and description, direct or indirect, absolute or contingent,
due or to become due, contractual or tortious, liquidated or unliquidated, and
whether or not evidenced by any note, and whether or not for the payment of
money under or in respect of this Agreement, any Note or any of the other Loan
Documents.
“OFAC” has the meaning assigned to that term in Section 4.01(s).
“Other Taxes” means all stamp or documentary taxes or any other excise or
property taxes, charges or similar levies imposed or enacted after the date
hereof, payable by the Administrative Agent or a Lender, arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, other than taxes owed directly by the Borrower to any
Governmental Authority, other than any of the foregoing that constitute Excluded
Taxes.
“Parent” means South Jersey Industries, Inc., a New Jersey corporation.
“Participant” has the meaning assigned to that term in Section 8.08(d).
“Patriot Act” has the meaning assigned to that term in Section 8.17.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained for the employees of the Borrower or any ERISA
Affiliate or (b) has at any time within the preceding six (6) years been
maintained for the employees of the Borrower or any current or former ERISA
Affiliates.
“Permitted Commodity Hedging Obligations” means obligations of the Borrower with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Borrower is exposed to in the conduct of its business so long as (a) the
management of the Borrower has determined that entering into such agreements or
arrangements are bona fide hedging activities which comply with the Borrower’s
risk management policies and (b) such agreements or arrangements are not entered
into for speculative purposes and are not of a speculative nature.

14
\56881183



--------------------------------------------------------------------------------




“Permitted Indebtedness” means any of the following:
(a)    Indebtedness under this Agreement;
(b)    Indebtedness of the Borrower under the First Mortgage Notes existing as
of the Closing Date and as identified on Schedule III attached hereto, and
subsequent First Mortgage Notes, so long as before and immediately after the
incurrence of such Indebtedness, the Borrower is in compliance with Section
5.04;
(c)    Any Indebtedness of the Borrower so long as before and immediately after
the incurrence of such Indebtedness, the Borrower is in compliance with Section
5.04; and
(d)    Indebtedness of the Borrower under Hedging Obligations covering a
notional amount not to exceed the face amount of outstanding Indebtedness.
“Permitted Investments” means, collectively, (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit or money
market deposits maturing no more than one hundred twenty (120) days from the
date of creation thereof issued by commercial banks incorporated under the laws
of the United States, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a rating in the “A” category or
better by a nationally recognized rating agency; provided that the aggregate
amount invested in such certificates of deposit shall not at any time exceed
$5,000,000 for any one such deposit and $10,000,000 for any one such bank, and
(d) time deposits maturing no more than thirty (30) days from the date of
creation thereof with commercial banks or savings banks or savings and loan
associations each having membership either in the FDIC or the deposits of which
are insured by the FDIC and in amounts not exceeding the maximum amounts of
insurance thereunder.
“Permitted Liens” means, with respect to any Person, any of the following:
(a)    Liens for taxes, assessments or governmental charges not delinquent or
being contested in good faith and by appropriate proceedings and for which
adequate reserves in accordance with GAAP are maintained on such Person’s books;
(b)    Liens arising out of deposits in connection with workers’ compensation,
unemployment insurance, old age pensions or other social security or retirement
benefits legislation;
(c)    Deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations, surety and
appeal bonds, and other obligations of like nature arising in the ordinary
course of such Person’s business, including, without limitation, deposits and
pledges of funds securing Permitted Commodity Hedging Obligations;

15
\56881183



--------------------------------------------------------------------------------




(d)    Liens imposed by law, such as mechanics’, workers’, materialmen’s,
carriers’ or other like liens arising in the ordinary course of such Person’s
business which secure the payment of obligations which are not past due or which
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are maintained on such Person’s
books;
(e)    Rights of way, zoning restrictions, easements and similar encumbrances
affecting such Person’s real property which do not materially interfere with the
use of such property;
(f)    Liens securing Permitted Indebtedness of the type described in clause (b)
of “Permitted Indebtedness”;
(g)    Liens securing Permitted Indebtedness, of the type described in clause
(c) of the definition of “Permitted Indebtedness,” not in excess of $20,000,000
in the aggregate;
(h)    Liens on cash collateral securing letter of credit obligations under the
Four-Year Revolving Credit Agreement dated as of May 5, 2011 among the Borrower,
the lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent; and
(i)    Purchase money security interests for the purchase of equipment to be
used in the Borrower’s business, encumbering only the equipment so purchased and
the proceeds thereof, and which secures only the purchase-money Indebtedness
incurred to acquire the equipment so purchased, which Indebtedness qualifies as
Permitted Indebtedness.
“Person” means an individual, partnership, corporation (including, without
limitation, a business trust), joint stock company, limited liability company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
“PNC” has the meaning assigned to that term in the preamble hereto.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent at its main banking
office in Pittsburgh, Pennsylvania as its prime rate. Each change in the Prime
Rate shall be effective as of the opening of business on the day such change in
such Prime Rate occurs. The parties hereto acknowledge that the rate announced
publicly by the Administrative Agent at its main banking office in Pittsburgh,
Pennsylvania as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
“Private Lenders” means any Lenders that are not Public Lenders.
“Public Lenders” has the meaning assigned to that term in Section 5.03.
“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if

16
\56881183



--------------------------------------------------------------------------------




no such rate is published therein for any reason, then the Published Rate shall
be the rate at which deposits of Dollars are offered by leading banks in the
London interbank deposit market for a one month period as published in another
publication selected by the Administrative Agent).
“Rating Agency” means S&P and/or Moody’s.
“Register” has the meaning assigned to that term in Section 8.08(c).
“Regulatory Change” means, with respect to any Lender, any change effective
after the Closing Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy including but
not limited to all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III; provided, however,
that notwithstanding anything herein to the contrary, the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith, shall be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the aggregate unused Commitments at such time and the
aggregate outstanding principal amount of Loans at such time; provided that the
aggregate outstanding principal amount of Loans and the unused Commitment of any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., or any successor thereto.
“Significant Subsidiary” means, with respect to any Person, a Subsidiary which
meets any of the following conditions:
(a)    such Person’s and its other Subsidiaries’ investments in and advances to
the Subsidiary exceed 10% of the total assets of such Person and its
Consolidated Subsidiaries as of the end of the most recently completed fiscal
quarter;

17
\56881183



--------------------------------------------------------------------------------




(b)    such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of the Subsidiary exceeds 10% of the total assets of such Person
and its Consolidated Subsidiaries as of the end of the most recently completed
fiscal quarter; or
(c)    such Person’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of the Subsidiary exceeds 10% of such income of such
Person and its Consolidated Subsidiaries for the most recently completed fiscal
quarter.
“Solvent” means, with respect to any Person, that such Person (a) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage and is able to pay its debts as they
mature, (b) owns property having a value, both at fair valuation and at present
fair saleable value, greater than the amount required to pay its probable
liabilities (including contingencies), and (c) does not believe that it will
incur debts or liabilities beyond its ability to pay such debts or liabilities
as they mature.
“Subsidiary” means, with respect to any Person, any corporation or
unincorporated entity of which more than 50% of the outstanding capital stock
(or comparable interest) having ordinary voting power (irrespective of whether
at the time capital stock (or comparable interest) of any other class or classes
of such corporation or entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
said Person (whether directly or through one of more other Subsidiaries). In the
case of an unincorporated entity, a Person shall be deemed to have more than 50%
of interests having ordinary voting power only if such Person’s vote in respect
of such interests comprises more than 50% of the total voting power of all such
interests in the unincorporated entity.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC, or (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, or (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430 of the Code or Section
303 of ERISA, or (g) the partial or complete withdrawal

18
\56881183



--------------------------------------------------------------------------------




of the Borrower or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (h) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (i) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA.
“Type” means a type of Loan, being either a LIBOR Rate Loan or a Base Rate Loan,
as applicable.
“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“Unused Fee” has the meaning assigned to that term in Section 2.03(a).    
SECTION 1.02     Computation of Time Periods. In this Agreement, in the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding” and the word “through” means “to and including”.
SECTION 1.03     Accounting Terms and Determinations.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by Section
5.03, except as otherwise specifically prescribed herein. Notwithstanding
anything to the contrary set forth herein, the calculation of liabilities shall
not include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other FASB standards
allowing entities to elect fair value option for financial liabilities.
Accordingly, the amount of liabilities shall be the historical cost basis, which
generally is the contractual amount owed adjusted for amortization or accretion
of any premium or discount.
(b)    Any financial ratios required to be maintained by the Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one place more than the number of
places by which such ratio or percentage is expressed herein and rounding the
result up or down to the nearest number (with a rounding-up if there is no
nearest number).
(c)    Unless otherwise expressly provided herein, (i) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(ii) references to any Applicable

19
\56881183



--------------------------------------------------------------------------------




Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.
SECTION 1.04     Terminology.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to “Articles,” “Sections,”
“Exhibits” and “Schedules” shall be construed to refer to Articles and Sections
of, and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form, and (j) Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.
SECTION 1.05     Use of Defined Terms.
All terms defined in this Agreement shall have the same meanings when used in
any of the other Loan Documents, unless otherwise defined therein or unless the
context shall otherwise require.

ARTICLE II
TERM LOANS
SECTION 2.01     Term Loans.
Subject to the terms and conditions of this Agreement, and in reliance upon the
representations and warranties set forth herein, each Lender severally agrees to
make term loans (each such loan, a “Loan”), in Dollars, in an aggregate amount
not to exceed such Lender’s Commitment, to the Borrower from time to time during
the Draw Period, as requested by the Borrower in accordance with the terms of
Section 2.02(a). Amounts borrowed under this Section 2.01 and repaid or prepaid
may not be reborrowed. Loans shall be disbursed in accordance with Section
2.02(d).

20
\56881183



--------------------------------------------------------------------------------




SECTION 2.02     Procedure for Advances of Loans.
(d)    Requests for Borrowing.
(i)    Base Rate Loans. By no later than 11:00 a.m. (Pittsburgh, Pennsylvania
time) on the Business Day of the Borrower’s request for a Borrowing of Base Rate
Loans, the Borrower shall submit to the Administrative Agent a written notice in
the form attached hereto as Exhibit B (a “Notice of Borrowing”) and otherwise
complying in all respects with Section 3.02 hereof, which Notice of Borrowing
shall set forth (A) the amount requested, (B) the desire to have such Loans
accrue interest at the Base Rate and (C) the requested date of the Borrowing
(which shall be a Business Day). A Notice of Borrowing received after 11:00 a.m.
(Pittsburgh, Pennsylvania time) shall be deemed received on the next Business
Day. The Administrative Agent shall promptly notify the Lenders of each such
Notice of Borrowing.
(ii)    LIBOR Rate Loans. By no later than 11:00 a.m. (Pittsburgh, Pennsylvania
time) on the third Business Day prior to the date of the Borrower’s request for
a Borrowing of LIBOR Rate Loans, the Borrower shall submit a Notice of Borrowing
to the Administrative Agent, which Notice of Borrowing shall otherwise comply in
all respects with Section 3.02 hereof and shall set forth (A) the amount
requested, (B) the desire to have such Loans accrue interest at the LIBOR Rate,
(C) the Interest Period applicable thereto and (D) the requested date of the
Borrowing (which shall be a Business Day). A Notice of Borrowing received after
11:00 a.m. (Pittsburgh, Pennsylvania time) shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the Lenders of each
such Notice of Borrowing.
(e)    Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to comprise LIBOR Rate Loans, the Borrower shall indemnify the
applicable Lender against any loss, cost or expense incurred by such Lender as a
result of any failure of the Borrower to fulfill on or before the date specified
in such Notice of Borrowing for such Loans, the applicable conditions set forth
in Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
redeployment of deposits or other funds acquired by such Lender as part of such
Borrowing.
(f)    Each Borrowing shall be in an aggregate principal amount of $5,000,000 or
any multiple of $1,000,000 in excess thereof (except that any such Borrowing may
be in the aggregate amount of the unused Commitments on such date).
(g)    Disbursement of Loans. Not later than 2:00 p.m. (Pittsburgh, Pennsylvania
time) on the proposed borrowing date, each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Commitment Percentage multiplied by the Loans to be made on such
borrowing date. The Borrower hereby irrevocably authorizes the Administrative
Agent to disburse the proceeds of each Borrowing requested pursuant to this
Section 2.02(d) in immediately available funds by crediting or wiring

21
\56881183



--------------------------------------------------------------------------------




such proceeds to the deposit account of the Borrower identified in the most
recent notice substantially in the form of Exhibit C hereto (a “Notice of
Account Designation”) delivered by the Borrower to the Administrative Agent or
such other account as may be designated in writing by the Borrower to the
Administrative Agent from time to time. Subject to Section 2.12, the
Administrative Agent shall not be obligated to disburse that portion of the
proceeds of any Borrowing equal to the amount by which any Lender has not made
available to the Administrative Agent its applicable Commitment Percentage of
such Borrowing.
SECTION 2.03     Fees.
(a)    The Borrower hereby agrees to pay to the Administrative Agent, for the
ratable account of each Lender, an unused fee (the “Unused Fee”) equal to the
average daily unused portion of the Aggregate Commitments multiplied by a rate
per annum equal to the Applicable Margin. The Unused Fee shall accrue at all
times during the Draw Period, including at any time during which one or more of
the conditions in Section 3.02 is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing June 30, 2014, and on the last day of the Draw Period. The
Unused Fee shall be calculated quarterly in arrears, and if there is any change
in the Applicable Margin during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Margin separately for each period
during such quarter that such Applicable Margin was in effect.
(b)    The Borrower hereby agrees to pay such other fees as are specified in the
Fee Letter.
SECTION 2.04     Reduction of Commitments.
(a)    Voluntary. Upon at least three Business Days’ notice, the Borrower shall
have the right to permanently terminate or reduce the unused amount of the
Aggregate Commitments at any time or from time to time; provided that each
partial reduction shall be in an aggregate amount at least equal to $5,000,000
(or, if less, the total amount of the unused amount of the Aggregate
Commitments) and in integral multiples of $1,000,000 in excess thereof.
(b)    Mandatory.
(iii)    The Aggregate Commitments shall be automatically and permanently
reduced to zero on the Draw Termination Date.
(iv)    In addition, the Aggregate Commitments shall be automatically and
permanently reduced by an amount equal to any Loans repaid or prepaid.
(c)    Application of Commitment Reductions. The Administrative Agent will
promptly notify the Lenders of any termination or reduction of the Aggregate
Commitments under Section 2.04(a) or (b)(i). Any reduction of the Aggregate
Commitments shall be applied to the Commitment of each Lender according to its
Commitment Percentage. Any reduction in (or termination of) the Aggregate
Commitments shall be permanent and may not be reinstated.
SECTION 2.05     Prepayment and Repayment of Loans.

22
\56881183



--------------------------------------------------------------------------------




(a)    Voluntary Prepayments. The Borrower may, upon notice to the
Administrative Agent, at any time and from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be in a form reasonably acceptable to the Administrative Agent and be
received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of LIBOR Rate Loans and (B) on the
date of prepayment of Base Rate Loans; and (ii) any partial prepayment of shall
be in a principal amount of $5,000,000 (or, if less, the total amount of the
Loans outstanding) or a whole multiple of $100,000 in excess thereof. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if LIBOR Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Commitment
Percentage). If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Subject to Section 2.15, each prepayment
of the outstanding Loans pursuant to this Section 2.05(a) shall be paid to the
Lenders in accordance with their respective Commitment Percentages and shall be
applied first to Base Rate Loans until paid in full and second to LIBOR Rate
Loans, in direct order of Interest Period maturities until paid in full. Any
prepayment of a LIBOR Rate Loan shall be accompanied by all accrued interest
through the date of such prepayment on the amount prepaid, together with any
additional amounts required pursuant to Section 2.09(e).
(b)    Repayment. The Borrower shall repay to the Lenders on the Maturity Date
the aggregate principal amount of Loans outstanding on such date, together with
accrued interest to the date of such payment on the principal amount repaid.
SECTION 2.06     Incremental Facilities.
(a)    Request for Incremental Facility. Upon notice to the Administrative Agent
(which shall promptly notify the Lenders), at any time after the Closing Date,
the Borrower may request the additional Borrowing of a new tranche of term loans
(each tranche, an “Incremental Facility”); provided that (i) after giving effect
to any such additional Borrowing, the aggregate principal amount of Incremental
Facilities that have been added pursuant to this Section 2.06 shall not exceed
$200,000,000, (ii) any such additional Borrowing shall be in an aggregate
principal amount of not less than $25,000,000 or any whole multiple of
$1,000,000 in excess thereof (or, in either case, such lesser amount as may be
acceptable to the Administrative Agent), and (iii) there shall be no more than
three such requested additional Borrowings during the term of this Agreement.
(b)    Ranking and Other Provisions. Each Incremental Facility shall (i) rank
pari passu in right of payment and in respect of lien priority as to any
collateral with the existing Loans, (ii) not mature earlier than the Maturity
Date, (iii) have a weighted average life that is not shorter than the remaining
weighted average life of the existing Loans and contain terms as to prepayments
no more favorable than the existing Loans and (iv) otherwise be on the same
terms as the existing Loans.

23
\56881183



--------------------------------------------------------------------------------




(c)    Notices; Lender Elections. Each notice from the Borrower pursuant to this
Section 2.06 shall set forth the requested amount and proposed terms of the
Incremental Facility. Loans with respect to any Incremental Facility may be made
by any existing Lender or by any other bank or financial institution selected by
the Borrower that is reasonably acceptable to the Administrative Agent (any such
existing Lender or other bank or other financial institution providing such
loans, an “Incremental Lender”), in each case on terms permitted in this Section
2.06. At the time of the sending of such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than twenty
Business Days from the date of delivery of such notice to the Lenders). No
Lender shall be obligated to provide any portion of any Incremental Facility.
Each Lender shall notify the Administrative Agent within such time period
whether it agrees to provide a portion of such Incremental Facility and, if so,
the amount thereof. Any Lender not responding within such time period shall be
deemed to have declined to provide any portion of such Incremental Facility. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested Incremental Facility, the Borrower may also invite any other bank or
financial institution that is reasonably acceptable to the Administrative Agent
to become a Lender thereunder.
(d)    Incremental Facility Amendment. Each Incremental Facility shall become a
facility under this Agreement pursuant to an amendment (each, an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender and the
Administrative Agent. An Incremental Facility Amendment may, without the consent
of any other Lenders, effect such amendments to the Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.06 (including, without limitation, to
incorporate the loans and commitments under any Incremental Facility into the
calculation of the “Required Lenders” and “Commitment Percentages” and
provisions related to the sharing of payments, prepayments and voting). Upon
execution, the Administrative Agent shall provide a copy of any Incremental
Facility Amendment to all Lenders.
(e)    Effective Date and Allocations. If any Incremental Facility is added in
accordance with this Section 2.06, the Administrative Agent and the Borrower
shall determine the effective date (each, an “Incremental Facility Effective
Date”) and the final allocation thereof. The Administrative Agent shall promptly
notify the Borrower, the existing Lenders and the Incremental Lenders of the
final allocation of such Incremental Facility and the Incremental Facility
Effective Date.
(f)    Conditions to Effectiveness. The effectiveness of any Incremental
Facility Amendment shall, unless otherwise agreed to by the Administrative Agent
and each Incremental Lender, be subject to the satisfaction on the Incremental
Facility Effective Date of each of the following conditions:
(i)    the Administrative Agent shall have received on or prior to the
Incremental Facility Effective Date each of the following, each dated the
applicable Incremental Facility Effective Date and each in form and substance
reasonably satisfactory to the Administrative Agent: (A) the applicable
Incremental Facility Amendment; (B) a certificate of a duly authorized office of
the

24
\56881183



--------------------------------------------------------------------------------




Borrower dated as of the Incremental Facility Effective Date certifying (1) as
to true and correct copies of the resolutions adopted by the board of directors
of the Borrower approving or consenting to the Incremental Facility Amendment
and the Incremental Facility provided thereby, (2) that all necessary
Governmental Approvals with respect to the Incremental Facility Amendment and
the Incremental Facility provided thereby have been received and, if applicable,
as to true and correct copies thereof and (3) that, before and after giving
effect to the Incremental Facility Amendment and the Incremental Facility
provided thereby, the representations and warranties are true and correct in all
material respects (except for representations and warranties qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) on and as of the Incremental Facility Effective Date, and, on and as
of the Incremental Facility Effective Date, no Default or Event of Default
exists or will result from the Incremental Facility or from the application of
the proceeds thereof; and (C) such opinions of counsel for the Borrower with
respect to the Incremental Facility Amendment and the Incremental Facility
provided thereby as the Administrative Agent may reasonably request; and
(ii)    there shall have been paid to the Administrative Agent, for the account
of the Administrative Agent and the Lenders (including any Person becoming a
Lender as part of such Incremental Facility Amendment), as applicable, all fees
and expenses (including reasonable and documented out-of-pocket fees, charges
and disbursements of counsel) that are due and payable on or before the
Incremental Facility Effective Date.
(g)    Conflicting Provisions. This Section 2.06 shall supersede any provisions
in Section 8.01 to the contrary.
SECTION 2.07     Evidence of Debt; Notes.
(a)    Evidence of Debt. The date, amount, type, interest rate and duration of
Interest Period (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender and by the Administrative Agent on its books; provided
that the failure of such Lender or the Administrative Agent to make any such
recordation or endorsement shall not affect the obligations of the Borrower to
make a payment when due of any amount owing hereunder or under any Note with
respect of the Loans to be evidenced by such Note, and each such recordation or
endorsement shall be conclusive and binding, absent manifest error. In any legal
action or proceeding in respect of this Agreement, the entries made in such
account or accounts shall, in the absence of manifest error, be conclusive
evidence of the existence and amounts of the Obligations of the Borrower therein
recorded. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.
(b)    Notes. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower in addition to such accounts or records. Each

25
\56881183



--------------------------------------------------------------------------------




Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, and maturity of its Loans and payments with respect
thereto.
SECTION 2.08     Interest Rates.
(a)    Interest Rates. Subject to the provisions of this Section, at the
election of the Borrower, Loans shall bear interest at (i) the Base Rate plus
the Applicable Base Rate Margin or (ii) the LIBOR Rate plus the Applicable LIBOR
Margin (provided that the LIBOR Rate shall not be available until three (3)
Business Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 2.09(e)). The Borrower shall select the Type of Loan and Interest
Period, if any, applicable to any Borrowing at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 2.10. Any Borrowing as to which the Borrower has not duly specified the
Type of Loans in a Notice of Borrowing, or as to which the Borrower has not
given a timely Notice of Conversion/Continuation, in each case as provided
herein, shall be made as, or Converted to, a Borrowing of Base Rate Loans.
(b)    Interest Periods. As used herein, “Interest Period” means, as to each
LIBOR Rate Loan, the period commencing on the date of such LIBOR Rate Loan is
disbursed or Converted to a LIBOR Rate Loan and ending on the date that is one,
two, three or six months thereafter (in each case subject to availability), as
the Borrower may select by notice to the Administrative Agent pursuant to
Section 2.02(a)(ii) or 2.10; provided, however, that:
(i)    the Borrower may not select any Interest Period with respect to any
Borrowing that ends after the Maturity Date, and in no event shall an Interest
Period of any Borrowing extend beyond the Maturity Date;
(ii)    whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and
(iii)    any Interest Period for a LIBOR Rate Loan which begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month; and
(iv)    no more than eight (8) Interest Periods may be in effect at any time.
(c)    Default Rate. Subject to Section 6.02, immediately upon the occurrence
and during the continuance of an Event of Default, (i) the Borrower shall no
longer have the option to request LIBOR Rate Loans, (ii) all outstanding LIBOR
Rate Loans shall bear interest at a rate per annum of two percent (2%) in

26
\56881183



--------------------------------------------------------------------------------




excess of the rate (including the Applicable LIBOR Margin) then applicable to
such LIBOR Rate Loans until the end of the applicable Interest Period and
thereafter shall be automatically converted to Base Rate Loans and shall bear
interest at a rate equal to two percent (2%) in excess of the rate (including
the Applicable Base Rate Margin) then applicable to Base Rate Loans, and (iii)
all outstanding Base Rate Loans and other Obligations arising hereunder or under
any other Loan Document shall bear interest at a rate per annum equal to two
percent (2%) in excess of the rate (including the Applicable Base Rate Margin)
then applicable to Base Rate Loans or such other Obligations arising hereunder
or under any other Loan Document. Interest shall continue to accrue on the
Obligations after the filing by or against the Borrower of any petition seeking
any relief in bankruptcy or under any act or law pertaining to insolvency or
debtor relief, whether state, federal or foreign.
(d)    Interest Payment and Computation. In addition to such other times as may
be specified herein, (i) interest on each Base Rate Loan shall be due and
payable in arrears on the last Business Day of each calendar quarter commencing
June 30, 2014; and (ii) interest on each LIBOR Rate Loan shall be due and
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3)-month interval during such Interest Period. All computations of interest for
Base Rate Loans shall be made on the basis of a year of 365 or 366 days, as the
case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).
(e)    Payments. Each payment by the Borrower on account of the principal of or
interest on the Loans or of any fee, commission or other amounts payable to the
Administrative Agent or the Lenders under this Agreement (or any of them) shall
be made not later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on the date
specified for payment under this Agreement to the Administrative Agent at the
office of the Administrative Agent as set forth in Section 8.02 (the
“Administrative Agent’s Office”) for the account of the Lenders entitled to such
payment in Dollars, in immediately available funds and shall be made without any
set off, counterclaim or deduction whatsoever. Any payment received after such
time but before 2:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 6.01, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Any payment received after 2:00 p.m. shall be deemed
to have been made on the next succeeding Business Day for all purposes and any
applicable interest or fee shall continue to accrue. Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each Lender at its address for notices set forth herein its pro
rata share of such payment in accordance with the amounts then due and payable
to such Lender (except as specified below), and shall wire advice of the amount
of such credit to each Lender. Each payment to the Administrative Agent of the
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections
2.09(e), 2.11, 2.13, 8.05 or 8.06 shall be paid to the Administrative Agent for
the account of the applicable Lender. If any payment under this Agreement shall
be specified to be made upon a day which is not a Business Day, it shall be made
on the next succeeding

27
\56881183



--------------------------------------------------------------------------------




day which is a Business Day and such extension of time shall in such case be
included in computing any interest if payable along with such payment.
(f)    Maximum Rate. In no contingency or event whatsoever shall the aggregate
amount of all amounts deemed interest hereunder or under any of the Notes
charged or collected pursuant to the terms of this Agreement or pursuant to any
of the Notes exceed the highest rate permissible under any Applicable Law which
a court of competent jurisdiction shall, in a final determination, deem
applicable hereto. In the event that such a court determines that the Lenders
have charged or received interest hereunder in excess of the highest applicable
rate, the rate in effect hereunder shall automatically be reduced to the maximum
rate permitted by Applicable Law and the Lenders shall, at the Administrative
Agent’s option, promptly refund to the Borrower any interest received by the
Lenders in excess of the maximum lawful rate or shall apply such excess to the
principal balance of the Obligations. It is the intent hereof that the Borrower
not pay or contract to pay, and that neither the Administrative Agent nor any
Lender receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by the Borrower under
Applicable Law.
SECTION 2.09     Interest Rate Determination; Changed Circumstances.
(a)    Interest Rate Determination. The Administrative Agent shall give prompt
notice to the Borrower and the Lenders of the applicable interest rate
determined by the Administrative Agent for purposes of Section 2.08.
(b)    Automatic Conversion. If the Borrower shall fail to (i) select the
duration of any Interest Period for any LIBOR Rate Loans in accordance with the
provisions of Section 2.08(b), (ii) provide a Notice of Conversion/Continuation
with respect to any LIBOR Rate Loans on or prior to 11:00 a.m., Pittsburgh,
Pennsylvania time, on the third Business Day prior to the last day of the
Interest Period applicable thereto, in the case of a Conversion to LIBOR Rate
Loans or (iii) satisfy the conditions set forth in Section 2.10 with respect to
a Conversion, the Administrative Agent will forthwith so notify the Borrower and
the Lenders and such LIBOR Rate Loans will automatically, on the last day of the
then existing Interest Period therefor, Convert into Base Rate Loans.
(c)    Circumstances Affecting LIBOR Rate Availability. If, with respect to any
LIBOR Rate Loans (or a conversion to or continuation thereof), (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding, absent manifest error) that Dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such LIBOR Rate Loan, (ii) the Required Lenders notify the
Administrative Agent or the Administrative Agent shall determine (which
determination shall be conclusive and binding, absent manifest error) that
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period with respect to such LIBOR Rate Loan or (iii) the Required
Lenders shall determine (which determination shall be conclusive and binding,
absent manifest error) and notify the Administrative Agent that the LIBOR Rate
for any Interest Period for such LIBOR Rate Loans will not adequately reflect
the cost to such Required

28
\56881183



--------------------------------------------------------------------------------




Lenders of making, funding or maintaining such LIBOR Rate Loans for such
Interest Period, then the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon:
(iii)    each LIBOR Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan, and
(iv)    the obligation of the Lenders to make, or to Convert Loans into, LIBOR
Rate Loans shall be suspended until the Administrative Agent (based on notice
from the Required Lenders) shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
(d)    Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or to determine interest by reference to LIBOR,
such Lender shall promptly give notice thereof to the Administrative Agent and
the Administrative Agent shall promptly give notice to the Borrower and the
other Lenders. Thereafter, until the Administrative Agent notifies the Borrower
that such circumstances no longer exist, (i) the obligations of the Lenders to
make LIBOR Rate Loans or Convert any Loan to a LIBOR Rate Loan, and the right of
the Borrower to borrow any LIBOR Rate Loan or Convert any Loan to a LIBOR Rate
Loan, shall be suspended and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the LIBOR component of the Base Rate, the interest
rate on Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR component of the Base Rate. Upon receipt of such notice, the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
Convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Rate component of the Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such LIBOR Rate Loans.
(e)    Indemnity. The Borrower hereby indemnifies each of the Lenders against
any loss or expense which may arise or be attributable to such Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (i) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (ii) due to any failure of the Borrower to borrow or Convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (iii) due to any payment, prepayment or Conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s reasonable discretion, based upon the assumption that such
Lender funded its LIBOR Rate Loans in the London interbank market and using any
reasonable attribution

29
\56881183



--------------------------------------------------------------------------------




or averaging methods which such Lender deems appropriate and practical. A
certificate of such Lender setting forth the basis for determining such amount
or amounts necessary to compensate such Lender shall be forwarded to the
Borrower through the Administrative Agent and shall be conclusively presumed to
be correct, absent manifest error. Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower, the Administrative Agent and the Lenders contained in this Section
shall survive the payment in full of the Obligations and the termination of the
Aggregate Commitments.
SECTION 2.10     Voluntary Conversion of Loans.
The Borrower may on any Business Day, by delivering an irrevocable Notice of
Conversion/Continuation (a “Notice of Conversion/Continuation”) in the form of
Exhibit D hereto to the Administrative Agent not later than 11:00 a.m.,
Pittsburgh, Pennsylvania time, on the third Business Day prior to the date of
the proposed Conversion, and subject to the provisions of Section 2.08, Convert
Loans of one Type into Loans of the other Type or Convert LIBOR Rate Loans as
LIBOR Rate Loans; provided that (a) any Conversion of any LIBOR Rate Loans into
Base Rate Loans or as LIBOR Rate Loans shall be made on, and only on, the last
day of an Interest Period for such LIBOR Rate Loans and (b) each Conversion
shall be in an aggregate principal amount of $5,000,000 (or, if less, the total
amount of the Loans outstanding) or any multiple of $1,000,000 in excess
thereof.
SECTION 2.11     Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(v)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate);
(vi)    subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 2.13 and the imposition of, or any change in the
rate of any Excluded Tax payable by such Lender); or
(vii)    impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender;
and the result of the foregoing shall be in the aggregate to increase the cost
to such Lender of making, converting into or maintaining any Loan the interest
on which is determined by reference to the LIBOR Rate or the Daily LIBOR Rate
(or, in the case of clause (ii) above, any Loan), or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon written request of such Lender, the Borrower shall promptly
pay to any such Lender such additional

30
\56881183



--------------------------------------------------------------------------------




amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered. Without prejudice to the survival of any other
agreement of the Borrower hereunder, the agreements and obligations of the
Borrower, the Administrative Agent and the Lenders contained in this Section
shall survive the payment in full of the Obligations and the termination of the
Aggregate Commitments.
(b)    Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitment of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon written request of such Lender the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower, the Administrative
Agent and the Lenders contained in this Section shall survive the payment in
full of the Obligations and the termination of the Aggregate Commitments.
(c)    Certificates for Reimbursement. A certificate of a Lender setting forth
the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsections (a) or (b) of this
Section and delivered to the Borrower shall be conclusive, absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).
SECTION 2.12     Nature of Obligations of Lenders Regarding Extensions of
Credit; Assumption by the Administrative Agent.
The obligations of the Lenders under this Agreement to make Loans and to make
payments pursuant to Section 8.07(b) are several and are not joint or joint and
several. Unless the Administrative Agent shall have received notice from a
Lender prior to a proposed date of any Borrowing of LIBOR Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon, Pittsburgh,
Pennsylvania time, on the

31
\56881183



--------------------------------------------------------------------------------




date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing (which
notice shall not release such Lender of its obligations hereunder), the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the proposed date of such Borrowing in accordance
with this Agreement and the Administrative Agent may, in reliance upon such
assumption, but shall not be required to, make available to the Borrower on such
date a corresponding amount. If the Administrative Agent elects to make such
amount available to the Borrower on such date, and such amount is made available
to the Administrative Agent on a date after such borrowing date, such Lender
shall pay to the Administrative Agent on demand an amount, until paid, equal to
the product of (a) the amount not made available by such Lender in accordance
with the terms hereof, times (b) the daily average Federal Funds Rate (or, if
such amount is not made available for a period of three (3) Business Days after
the borrowing date, the Base Rate) during such period as determined by the
Administrative Agent, times (c) a fraction the numerator of which is the number
of days that elapse from and including such borrowing date to the date on which
such amount not made available by such Lender in accordance with the terms
hereof shall have become immediately available to the Administrative Agent and
the denominator of which is 360. A certificate of the Administrative Agent with
respect to any amounts owing under this Section 2.12 shall be conclusive, absent
manifest error. If such Lender’s Commitment Percentage of such Borrowing is not
made available to the Administrative Agent by such Lender within three (3)
Business Days of such borrowing date, the Administrative Agent shall be entitled
to recover such amount made available by the Administrative Agent with interest
thereon at the rate per annum applicable to the Loan hereunder, on demand, from
the Borrower. The failure of any Lender to make any Loan or make any payment
pursuant to Section 8.07(b) on any date required hereunder shall not relieve
such Lender or any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Loan or to make its payment under Section 8.07(b).
SECTION 2.13     Taxes; Foreign Lenders.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Taxes,
except as required by Applicable Law; provided that if the Borrower shall be
required by Applicable Law to deduct any Taxes (including any Other Taxes) from
such payments, then (i) the Borrower shall make such deductions, (ii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with Applicable Law and (iii) if such Tax is an
Indemnified Tax, the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, the applicable Lender
or Issuing Lender, as the case may be, receives an amount equal to the sum it
would have received had no such deductions been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.

32
\56881183



--------------------------------------------------------------------------------




(c)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive, absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
resident for tax purposes in the United States, any Foreign Lender shall deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the request of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), any or all of the following which
is applicable:
(i)    duly completed copies of Internal Revenue Service Forms W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States is a party and/or allowing for payments to be
made without withholding due to the applicability of FATCA,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is

33
\56881183



--------------------------------------------------------------------------------




not (I) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (II) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (III) a “controlled foreign corporation” described
in section 881(c)(3)(C) of the Code and (B) duly completed copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E, as applicable, or
(iv)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
If a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
subsection (e), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
pursuant to this subsection (e) expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
(f)    Treatment of Certain Refunds. If the Administrative Agent or a Lender
determines, in its reasonable discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall promptly after the receipt of such refund pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is finally
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.
(g)    Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower, the
Administrative Agent and the Lenders

34
\56881183



--------------------------------------------------------------------------------




contained in this Section shall survive the payment in full of the Obligations
and the termination of the Aggregate Commitments.
(h)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with the Patriot Act, prior to any Lender or Participant that is
organized under the laws of a jurisdiction outside of the United States of
America becoming a party hereto, the Administrative Agent may request, and such
Lender or Participant shall provide to the Administrative Agent, its name,
address, tax identification number and/or such other identification information
as shall be necessary for the Administrative Agent to comply with federal law.
SECTION 2.14     Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Applicable Lending Office. If any Lender
requests compensation under Section 2.11, or requires the Borrower to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.13, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.11 or Section 2.13, as the case may be, in the future and (ii)
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
2.11, or if the Borrower is required to pay any additional amounts to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.13 and, in each case, such Lender has declined or is unable to designate a
different lending office in accordance with Section 2.14(a) to eliminate amounts
payable pursuant to Section 2.11 or Section 2.13, as the case may be, in the
future, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.08), all of its interests, rights (other than
its rights under Section 2.11, Section 2.13, Section 8.05 and Section 8.06 that
may be applicable prior to such assignment) and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment
provided that such Lender is not a Defaulting Lender at the time of such
assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 8.08;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it

35
\56881183



--------------------------------------------------------------------------------




hereunder and under the other Loan Documents (including any amounts under
Section 2.09(e) as if such assignment was a payment) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 2.11 or payments required to be made pursuant to
Section 2.13, such assignment will result in a reduction in such compensation or
payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 2.15     Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(vi)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 8.01 and in the definition of Required
Lenders.
(vii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such

36
\56881183



--------------------------------------------------------------------------------




Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (A)
such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and (B)
such Loans were made at a time when the conditions set forth in Section 3.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents thereto.
(viii)    Unused Fee. Such Defaulting Lender shall not be entitled to receive
any Unused Fee for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such Unused Fee that
otherwise would have been required to have been paid to that Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with their respective Commitment
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five (5) Business Days’ prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.15(a)(ii) will apply to all amounts thereafter paid by the Borrower
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.
ARTICLE III
CONDITIONS PRECEDENT

37
\56881183



--------------------------------------------------------------------------------




SECTION 3.01     Conditions Precedent to the Effectiveness of this Agreement.
The effectiveness of this Agreement and the obligation of the Lenders to make
Loans on the Closing Date is subject to the conditions precedent that the
Administrative Agent (and the Lenders, if applicable) shall have received on or
before the Closing Date, the following, each dated the Closing Date (to the
extent applicable or such earlier date as set forth below), in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders:
(h)    Agreement. Receipt by the Administrative Agent of counterparts of this
Agreement, duly executed by the Borrower, the Administrative Agent and the
Lenders;
(i)    Secretary’s Certificate. Receipt by the Administrative Agent of (i) a
certificate of the secretary or assistant secretary of the Borrower, as
applicable, dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the certificate of incorporation and all amendments
thereto of the Borrower, certified as of a recent date by the appropriate
Governmental Authority in its jurisdiction of organization, (B) that attached
thereto is a true and complete copy of the bylaws of the Borrower in effect on
the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (C) below, (C) that attached thereto is a true
and complete copy of resolutions or consents, as applicable, duly adopted by the
board of directors of the Borrower authorizing, as applicable, the execution,
delivery and performance of this Agreement and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (D) that
the organizational documents of the Borrower have not been amended since the
date of the last amendment thereto shown on the certificate of good standing
attached thereto, and (E) as to the incumbency and specimen signature of each
officer of the Borrower executing this Agreement and any other document
delivered in connection herewith on its behalf; and (ii) a certificate of
another officer as to the incumbency and specimen signature of such secretary or
assistant secretary executing the certificate pursuant to (i) above;
(j)    Officer’s Certificate. Receipt by the Administrative Agent of a
certificate from the Borrower, executed on its behalf by the chief executive
officer or chief financial officer of the Borrower, as applicable, in form
reasonably satisfactory to the Administrative Agent, to the effect that, as of
the Closing Date, all representations and warranties of the Borrower contained
in this Agreement and the other Loan Documents are true and correct in all
material respects (except for representations and warranties qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects); that the Borrower is not aware of any event that would have a
Material Adverse Effect on the business or operation as reflected in the
Disclosure Documents; that the Borrower is not in violation of any of the
covenants contained in this Agreement and the other Loan Documents in any
material respect; that, after giving effect to the transactions contemplated by
this Agreement, no Default or Event of Default has occurred and is continuing;
and that the Borrower has satisfied each of the conditions precedent set forth
in this Section 3.01;
(k)    Consents. Receipt by the Administrative Agent of a written representation
from the Borrower that (i) all governmental, shareholder, member, partner and
third party consents and approvals necessary or, in the reasonable opinion of
the Administrative Agent, desirable, in connection with the transactions
contemplated hereby have been received and are in full force and effect and (ii)
no condition or requirement

38
\56881183



--------------------------------------------------------------------------------




of law exists which could reasonably be likely to restrain, prevent or impose
any material adverse condition on the transactions contemplated hereby;
(l)    Proceedings. Receipt by the Administrative Agent of a certificate from
the Borrower certifying that no action, proceeding, investigation, regulation or
legislation has been instituted, or, to the Borrower’s knowledge, threatened or
proposed before any court, government agency or legislative body to enjoin,
restrain or prohibit, or to obtain damages in respect of, or which is related to
or arises out of this Agreement or any other Loan Documents or the consummation
of the transactions contemplated hereby or thereby or could reasonably be
expected to result in any such prohibition or a Material Adverse Effect;
(m)    Financial Statements. Receipt by the Administrative Agent of the
Disclosure Documents, which demonstrate, in the Administrative Agent’s
reasonable judgment, together with all other information then available to the
Administrative Agent, that the Borrower can repay its debts and satisfy its
other obligations as and when they become due, and can comply with the financial
covenant contained in this Agreement;
(n)    Good Standing Certificate. Receipt by the Administrative Agent of a
certificate of good standing for the Borrower, dated on or immediately prior to
the Closing Date, from the Secretary of State of the State of New Jersey;
(o)    Fees. Receipt by the Administrative Agent and the Lenders of the fees set
forth or referenced in this Agreement and any other accrued and unpaid fees,
expenses or commissions due hereunder (including, without limitation, legal fees
and expenses of counsel to the Administrative Agent), and to any other Person
such amount as may be due thereto in connection with the transactions
contemplated hereby, including all taxes, fees and other charges related to the
Loan Documents, in each case which are invoiced on or prior to the Closing Date;
(p)    Notices Required by Section 3.02. To the extent any Loans are to be made
on the Closing Date, receipt by the Administrative Agent of a duly completed
Notice of Borrowing and Notice of Account Designation (it being understood that
if such Loans are to be LIBOR Rate Loans, the Borrower shall deliver the Notice
of Borrowing together with a letter in form and substance reasonably
satisfactory to the Administrative Agent indemnifying the Lenders in the manner
set forth in Section 2.09(e) to the Administrative Agent by 11:00 a.m.
(Pittsburgh, Pennsylvania time) on the third Business Day prior to the Closing
Date).
(q)    Note. If requested by any Lender, a Note, payable to the order of such
Lender, duly completed and executed by the Borrower;
(r)    Opinions. Opinions of Cozen O’Connor, counsel to the Borrower, in
substantially the form of Exhibit E hereto, and as to such other matters as the
Administrative Agent and the Lenders may reasonably request, addressed to the
Administrative Agent and the Lenders; and

39
\56881183



--------------------------------------------------------------------------------




(s)    Other. Receipt by the Administrative Agent of all other opinions,
certificates and instruments in connection with the transactions contemplated by
this Agreement reasonably satisfactory in form and substance to the Required
Lenders.
SECTION 3.02     Additional Conditions Precedent. The obligation of the Lenders
to make Loans, including, without limitation, the making of any Loans on the
Closing Date or any date thereafter until the Draw Termination Date, shall be
subject to the further conditions precedent that on the date of such Conversion
or issuance, as the case may be:
(c)    The Administrative Agent shall have received a Notice of Borrowing signed
by duly authorized officer of the Borrower, dated such date, stating that:
(v)    The representations and warranties of the Borrower contained in Section
4.01 of this Agreement are true and correct in all material respects (except for
representations and warranties qualified by materiality or referring to Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the date of the making of such Loan as though made on and as of such date, both
before and after giving effect to the Loan and to the application of the
proceeds thereof; provided, however, that for purposes of this Section 3.02 the
representation and warranty in Section 4.01(f)(ii) shall only be applicable on
the Closing Date and shall not be applicable to any making of a Loan occurring
on a date thereafter; and
(vi)    No event has occurred and is continuing, or would result from the making
of such Loan, or the application of the proceeds thereof, as the case may be,
which constitutes a Default or an Event of Default.
(d)    The Administrative Agent shall have received such other approvals,
opinions or documents as the Administrative Agent may reasonably request.
(e)    Receipt by the Administrative Agent of a Notice of Account Designation
specifying the account or accounts to which the proceeds of any Loans that are
made on or after the Closing Date are to be disbursed.
Unless the Borrower shall have previously advised the Administrative Agent in
writing that one or more of the statements contained in clauses (a)(i) through
(a)(iii) above are not true and correct, the Borrower shall be deemed to have
represented and warranted that, on the date of any Loan the above statements are
true.
SECTION 3.03     Reliance on Certificates.
Each of the Lenders and the Administrative Agent shall be entitled to rely
conclusively upon the certificates delivered from time to time by officers of
the Borrower as to the names, incumbency, authority and signatures of the
respective Persons named therein until such time as the Administrative Agent may
receive a replacement certificate, in form reasonably acceptable to the
Administrative Agent, from an officer

40
\56881183



--------------------------------------------------------------------------------




of the Borrower identified to the Administrative Agent as having authority to
deliver such certificate, setting forth the names and true signatures of the
officers and other representatives of the Borrower thereafter authorized to act
on its behalf.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01     Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants as follows:
(f)    Each of the Borrower and its Subsidiaries is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, and is duly qualified to do
business in, and is in good standing in, all other jurisdictions where the
nature of its business or the nature of property owned or used by it makes such
qualification necessary, except where such failure would not result in a
Material Adverse Effect. Each of the Borrower and its Subsidiaries has all
requisite corporate (or other applicable) powers and authority to own or lease
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted.
(g)    The execution, delivery and performance by the Borrower of this Agreement
and each other Loan Document to which it is a party are within the Borrower’s
corporate (or other applicable) powers, have been duly authorized by all
necessary corporate (or other applicable) action, do not contravene (i) the
Borrower’s certificate of incorporation or bylaws, (ii) any law, rule or
regulation applicable to the Borrower or (iii) any contractual or legal
restriction binding on or affecting the Borrower, and will not result in or
require the imposition of any lien or encumbrance on, or security interest in,
any property (including, without limitation, accounts or contract rights) of the
Borrower, except as provided in this Agreement and any other the Loan Document.
(h)    No Governmental Action is required for the execution or delivery by the
Borrower of this Agreement or any other Loan Document to which it is a party or
for the performance by the Borrower of its obligations under this Agreement or
any other Loan Document to which it is a party other than those which have
previously been duly obtained, are in full force and effect, are not subject to
any pending or, to the knowledge of the Borrower, threatened appeal or other
proceeding seeking reconsideration and as to which all applicable periods of
time for review, rehearing or appeal with respect thereto have expired.
(i)    This Agreement and each other Loan Document to which the Borrower is a
party is a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to the effect of
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other similar laws of general application affecting rights and remedies of
creditors generally.
(j)    Except as disclosed in the Disclosure Documents, there is no pending or,
to the Borrower’s knowledge, threatened action or proceeding (including, without
limitation, any proceeding relating to or

41
\56881183



--------------------------------------------------------------------------------




arising out of Environmental Laws) affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that has a
reasonable possibility of resulting in a Material Adverse Effect.
(k)    
(i)    The audited consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries, as at December 31, 2013, and the related consolidated
statements of income, retained earnings and cash flows of the Borrower and its
Consolidated Subsidiaries for the fiscal year then ended, copies of which have
been furnished to the Administrative Agent and each Lender, fairly present in
all material respects the financial condition of the Borrower and its
Consolidated Subsidiaries as at such dates and the results of the operations of
the Borrower and its Consolidated Subsidiaries for the periods ended on such
dates, all in accordance with GAAP consistently applied.
(ii)    Since December 31, 2013, there has been no Material Adverse Effect, or
material adverse change in the facts and information regarding the Borrower or
any of its Consolidated Subsidiaries as represented to the Closing Date.
(l)    The making of Loans and the use of the proceeds thereof will comply with
all provisions of Applicable Law in all material respects.
(m)    Neither the Borrower nor any Subsidiary of the Borrower is an “investment
company” or a company ”controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.
(n)    Intentionally Deleted.
(o)    Neither the Borrower nor its Subsidiaries is engaged in the business of
extending credit for the purpose of buying or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Loan will be used to buy or carry any margin
stock or to extend credit to others for the purpose of buying or carrying any
margin stock.
(p)    Compliance with ERISA as follows:
(i)    The Borrower and each ERISA Affiliate are in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where a failure to so comply could not reasonably be expected to have a Material
Adverse Effect. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined by the Internal Revenue
Service to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code except for such plans
that have not yet received determination letters but for which the remedial
amendment period for submitting a determination letter has not yet expired or,
if the remedial amendment period has expired, where a determination letter
submission was timely made. No liability has been incurred by the Borrower or
any ERISA Affiliate which remains

42
\56881183



--------------------------------------------------------------------------------




unsatisfied for any taxes or penalties with respect to any Employee Benefit Plan
or any Multiemployer Plan except for a liability that could not reasonably be
expected to have a Material Adverse Effect;
(ii)    Except where failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
Pension Plan has been terminated, nor has any unpaid minimum required
contributions (as defined in Section 430 of the Code) (without regard to any
waiver granted under Section 430 of the Code), nor has any funding waiver from
the Internal Revenue Service been received or requested with respect to any
Pension Plan, nor has the Borrower or any ERISA Affiliate failed to make any
contributions or to pay any amounts due and owing as required by Section 430 of
the Code, Section 303 of ERISA or the terms of any Pension Plan prior to the due
dates of such contributions under Section 430 of the Code or Section 303 of
ERISA, nor has there been any event requiring any disclosure under Section
4041(c)(3)(C) or 4063(a) of ERISA with respect to any Pension Plan;
(iii)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has: (A) engaged in a nonexempt
prohibited transaction described in Section 406 of ERISA or Section 4975 of the
Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, or (C) failed to make a required contribution or payment to a
Multiemployer Plan;
(iv)    No Termination Event has occurred or is reasonably expected to occur;
and
(v)    Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the knowledge of the
Borrower, threatened concerning or involving any (A) employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by the Borrower or any ERISA Affiliate, (B) Pension Plan or (C) Multiemployer
Plan.
(q)    The Borrower and its Subsidiaries have filed all tax returns (Federal,
state and local) required to be filed and paid all taxes shown thereon to be
due, including interest and penalties, except to the extent that the Borrower or
any such Subsidiary is diligently contesting any such taxes in good faith and by
appropriate proceedings, and for which adequate reserves for payment thereof
have been established.
(r)    No event has occurred or is continuing which constitutes a Default or an
Event of Default, or which constitutes, or which with the passage of time or
giving of notice or both would constitute, a default or event of default by the
Borrower or a Subsidiary thereof under any material agreement or contract,
judgment, decree or order by which the Borrower or any of its respective
properties may be bound or which would require the Borrower or a Subsidiary
thereof to make any payment thereunder prior to the scheduled maturity date
therefor, where such default could reasonably be expected to result in a
Material Adverse Effect.

43
\56881183



--------------------------------------------------------------------------------




(s)    As of the Closing Date, the Borrower and each of its Subsidiaries will be
Solvent.
(t)    As of the Closing Date, the capitalization of the Borrower and each
Significant Subsidiary of the Borrower consists of the Capital Stock,
authorized, issued and outstanding, of such classes and series, with or without
par value, described on Schedule II hereto. All such outstanding Capital Stock
has been duly authorized and validly issued and are fully paid and
nonassessable. Except as set forth in the Disclosure Documents, there are no
outstanding warrants, subscriptions, options, securities, instruments or other
rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or permit the issuance of, Capital
Stock of the Borrower or any Subsidiary of the Borrower or are otherwise
exercisable by any Person.
(u)    The Borrower and each Subsidiary of the Borrower has good and marketable
title to all material assets and other property purported to be owned by it.
(v)    None of the properties or assets of the Borrower or any Subsidiary is
subject to any Lien, except Permitted Liens and Liens permitted by Section
5.02(c).
(w)    All written information, reports and other papers and data produced by or
on behalf of the Borrower and furnished to the Administrative Agent and the
Lenders in connection with the matters covered by this Agreement were, at the
time the same were so furnished, complete and correct in all material respects.
No document furnished or written statement made to the Administrative Agent or
the Lenders by the Borrower in connection with the negotiation, preparation or
execution of this Agreement or any other Loan Documents contains or will contain
any untrue statement of a fact material to the creditworthiness of the Borrower
or its Subsidiaries or omits or will omit to state a fact necessary in order to
make the statements contained therein not misleading.
(x)    None of the Borrower, any Subsidiary, or any Affiliate of the Borrower:
(i) is a Person named on the list of Specially Designated Nationals or Blocked
Persons maintained by the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a Person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or Person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or Person; and none of the proceeds from any Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or Person.
(y)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, all properties
now or in the past owned, leased or operated by the Borrower and each Subsidiary
thereof now or in the past do not contain, and to their knowledge have not
previously contained, any Hazardous

44
\56881183



--------------------------------------------------------------------------------




Materials in amounts or concentrations which (A) constitute or constituted a
violation of applicable Environmental Laws or (B) could give rise to liability
under applicable Environmental Laws;
(z)    Except as disclosed in the Disclosure Documents or to the extent that the
resulting violation or liability would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of the Borrower and its Subsidiaries, the Borrower and each Subsidiary thereof
and such properties and all operations conducted in connection therewith are in
compliance, and have been in compliance, with all applicable Environmental Laws,
and there is no contamination at, under or about such properties or such
operations which could interfere with the continued operation of such properties
or impair the fair saleable value thereof;
(aa)    Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result
individually or in the aggregate, in a Material Adverse Effect, neither the
Borrower nor any Subsidiary thereof has received any written or verbal notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;
(bb)    Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, to the knowledge
of the Borrower and its Subsidiaries, Hazardous Materials have not been disposed
of, on or transported to or from the properties now or in the past owned, leased
or operated by the Borrower or any Subsidiary thereof in violation of, or in a
manner or to a location which could give rise to liability under, Environmental
Laws, nor have any Hazardous Materials been generated, treated, stored or
disposed of at, on or under any of such properties in violation of, or in a
manner that could give rise to liability under, any applicable Environmental
Laws;
(cc)    Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, no judicial
proceedings or governmental or administrative action is pending, or, to the
knowledge of the Borrower, threatened, under any Environmental Law to which the
Borrower or any Subsidiary thereof is or will be named as a potentially
responsible party with respect to such properties or operations conducted in
connection therewith, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Borrower, any Subsidiary thereof or such properties or such operations that
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect; and
(dd)    Except as disclosed in the Disclosure Documents or to the extent that
the resulting violation or liability would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect, there has been
no release, or to the Borrower’s knowledge, threat of release, of Hazardous
Materials at or from properties owned, leased or operated by the Borrower or any
Subsidiary, now or in the past, in violation of or in amounts or in a manner
that could give rise to liability under Environmental Laws.

45
\56881183



--------------------------------------------------------------------------------






ARTICLE V
COVENANTS
SECTION 5.01     Affirmative Covenants.
Until the Obligations have been finally and indefeasibly paid and satisfied in
full and the Aggregate Commitments terminated, the Borrower will, and will cause
each of its Subsidiaries to, unless the Required Lenders shall otherwise consent
in writing:
(d)    Preservation of Existence, Etc. Preserve and maintain its corporate or
company, as applicable, existence, material rights (statutory and otherwise) and
franchises, and take such other action as may be necessary or advisable to
preserve and maintain its right to conduct its business in the states where it
shall be conducting its business, except where failure to do so does not result
in, or could not reasonably be expected to have, a Material Adverse Effect.
(e)    Maintenance of Properties, Etc. Maintain good and marketable title to all
of its properties which are used or useful in the conduct of its business, and
preserve, maintain, develop and operate, and cause each of its Subsidiaries to
preserve, maintain, develop and operate, in substantial conformity with all laws
and material contractual obligations, all such properties in good working order
and condition, ordinary wear and tear excepted, except where such failure would
not result in a Material Adverse Effect.
(f)    Ownership. Cause the Parent to own, at all times, 100% of the Capital
Stock having voting rights of the Borrower.
(g)    Compliance with Material Contractual Obligations, Laws, Etc. Comply with
the requirements of all material contractual obligations and all applicable
laws, rules, regulations and orders, the failure to comply with which could
reasonably be expected to result in a Material Adverse Effect, such compliance
to include, without limitation, paying before the same become delinquent all
taxes, assessments and governmental charges imposed upon it or upon its property
except to the extent diligently contested in good faith and by appropriate
proceedings and for which adequate reserves for the payment thereof have been
established, and complying with the requirements of all applicable Environmental
Laws, and other health and safety matters.
(h)    Insurance. Maintain insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or similar businesses and
similarly situated.
(i)    Visitation Rights; Keeping of Books. At any reasonable time and from time
to time, upon reasonable advance notice, permit the Administrative Agent or any
of the Lenders or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account

46
\56881183



--------------------------------------------------------------------------------




of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their respective officers or directors and with their
respective independent certified public accountants and keep proper books of
record and account, in which full and correct entries shall be made of all
financial transactions and the assets and liabilities of the Borrower in
accordance with GAAP, consistent with the procedures applied in the preparation
of the financial statements referred to in Section 4.01(f)(i) hereof.
(j)    Transactions with Affiliates. Conduct all transactions otherwise
permitted under this Agreement with any of its Affiliates on terms that are fair
and reasonable and no less favorable to the Borrower or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.
(k)    Use of Proceeds. Use the proceeds of the Loans solely for the following
purposes: (i) general corporate purposes including, without limitation, the
financing of capital expenditures and (ii) for working capital of the Borrower,
its Subsidiaries or its Affiliates.
(l)    Loan Documents. Perform and comply in all material respects with each of
the provisions of each Loan Document to which it is a party.
(m)    Risk Management. Perform and comply in all material respects with any
risk management policies developed by the Borrower, including such policies, if
applicable, related to (i) the retail and wholesale inventory distribution and
trading procedures and (ii) dollar and volume limits.
(n)    OFAC Compliance. Comply with any obligations that it may have under the
Patriot Act, all laws and executive orders administered by OFAC and all
regulations promulgated and executive orders having the force of law issued
pursuant thereto, as amended or supplemented from time to time (collectively,
“AML and Anti-Terrorist Acts”). In the event that the Borrower becomes aware
that it is not in compliance with any applicable AML and Anti-Terrorist Acts,
the Borrower shall notify the Administrative Agent and diligently take all
actions required thereunder to become compliant.
(o)    Further Assurances. At the expense of the Borrower, promptly execute and
deliver, or cause to be promptly executed and delivered, all further instruments
and documents, and take and cause to be taken all further actions, that may be
reasonably necessary or that the Required Lenders through the Administrative
Agent may reasonably request, to enable the Lenders and the Administrative Agent
to enforce the terms and provisions of this Agreement and the other Loan
Documents and to exercise their rights and remedies hereunder and thereunder. In
addition, the Borrower will use all reasonable efforts to duly obtain
Governmental Actions required from time to time on or prior to such date as the
same may become legally required, and thereafter to maintain all such
Governmental Actions in full force and effect, except where such failure would
not result in a Material Adverse Effect.
(p)    Compliance with ERISA. (i) Except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (w) comply with applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee

47
\56881183



--------------------------------------------------------------------------------




Benefit Plans, (x) not take any action or fail to take action the result of
which could reasonably be expected to result in a liability to the PBGC or to a
Multiemployer Plan, (y) not participate in any prohibited transaction that could
result in any civil penalty under ERISA or tax under the Code and (z) operate
each Employee Benefit Plan in such a manner that will not incur any tax
liability under Section 4980B of the Code or any liability to any qualified
beneficiary as defined in Section 4980B of the Code and (ii) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan as may be reasonably requested by
the Administrative Agent.
(q)    Environmental Notices. The Borrower shall furnish to the Administrative
Agent, on behalf of the Lenders, prompt written notice of all Environmental
Liabilities, pending, threatened or anticipated Environmental Proceedings,
Environmental Notices, Environmental Judgments and Orders, and Environmental
Releases at, on, in, under or in any way affecting its properties or, to the
extent the Borrower has actual notice thereof, any adjacent property, and all
facts, events or conditions that could lead to any of the foregoing; provided
that the Borrower shall not be required to give such notice unless it reasonably
believes that any of the foregoing, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
(r)    Environmental Matters. Except where it could not reasonably be expected
to have a Material Adverse Effect, the Borrower will not use, produce,
manufacture, process, generate, store, dispose of, manage at, or ship or
transport to or from its properties any Hazardous Materials other than as
disclosed to the Lenders in writing at or prior to the Closing Date except for
(i) Hazardous Materials used, produced, manufactured, processed, generated,
stored, disposed of or managed in the ordinary course of business in material
compliance with all applicable Environmental Requirements or (ii) other
Hazardous Materials the unlawful handling, discharge or disposal of which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
(s)    Environmental Release. Upon becoming aware of the occurrence of an
Environmental Release that could reasonably be expected to have a Material
Adverse Effect, promptly investigate the extent thereof, and comply in all
material respects with all applicable Federal, state and local statutes, rules,
regulations, orders and other provisions of law relating to Hazardous Materials,
air emissions, water discharge, noise emission and liquid disposal, and other
environmental, health and safety matters, other than those the noncompliance
with which would not have a Material Adverse Effect.
SECTION 5.02     Negative Covenants.
Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Aggregate Commitments terminated, the Borrower will
not, and will not cause or permit any of its Subsidiaries to, without the
written consent of the Required Lenders:
(c)    Liens, Etc. Except as permitted by Section 5.02(c), create, incur, assume
or suffer to exist any Lien other than Permitted Liens.

48
\56881183



--------------------------------------------------------------------------------




(d)    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except for Permitted Indebtedness.
(e)    Obligation to Ratably Secure. Except as permitted by Section 5.02(a),
create, incur, assume or suffer to exist any Lien other than a Permitted Lien,
in each case to secure or provide for the payment of Indebtedness, unless, on or
prior to the date thereof, the Borrower shall have (i) pursuant to documentation
reasonably satisfactory to the Administrative Agent and the Required Lenders,
equally and ratably secured the Obligations of the Borrower under this Agreement
by a Lien acceptable to the Administrative Agent and Required Lenders, and (ii)
caused the creditor or creditors, as the case may be, in respect of such
Indebtedness to have entered into an intercreditor agreement in form, scope and
substance reasonably satisfactory to the Administrative Agent and the Required
Lenders.
(f)    Mergers, Etc. Merge or consolidate with or into any Person, except that
(i) any Subsidiary of the Borrower may merge or consolidate with or into, any
other Subsidiary of the Borrower and (ii) any Subsidiary of the Borrower may
merge or consolidate with and into the Borrower; provided that the Borrower is
the surviving corporation; provided, further, that in each case, immediately
after giving effect to such proposed transaction, no Event of Default or Default
would exist.
(g)    Sale of Assets, Etc. Sell, transfer, lease, assign or otherwise convey or
dispose of assets (whether now owned or hereafter acquired), except for (i)
dispositions of capital assets in the ordinary course of business as presently
conducted and (ii) other dispositions by the Borrower and its Consolidated
Subsidiaries; provided that at the time of such disposition, the aggregate book
value of all assets disposed of in reliance on this subclause (ii) (after giving
effect to such disposition) after the Closing Date shall not exceed an amount
equal to 10% of Consolidated assets of the Borrower and its Consolidated
Subsidiaries as of the most recently ended fiscal quarter or fiscal year, as
applicable.
(h)    Restricted Investments. Other than in the ordinary course of business (i)
make or permit to exist any loans or advances to, or any other investment in,
any Person except for investments in Permitted Investments, or (ii) acquire any
assets or property of any other Person.
(i)    New Business. Permit the Borrower or any of its Subsidiaries to enter
into any business, in any material respect, which is not similar to that
existing on the Closing Date.
(j)    Distributions. Pay any dividends on or make any other distributions in
respect of any Capital Stock or redeem or otherwise acquire any such Capital
Stock without in each instance obtaining the prior written consent of the
Required Lenders; provided that (i) any Subsidiary of the Borrower may pay
regularly scheduled dividends or make other distributions to the Borrower; (ii)
if no Default or Event of Default exists or would result therefrom, the Borrower
may pay distributions or dividends in either cash or Capital Stock of the
Borrower or may redeem or otherwise acquire its Capital Stock, and (iii) the
Borrower may cause (A) the redemption of its Capital Stock having a preferred
interest or (B) the acquisition of Capital Stock having a preferred interest of
any trust created by the Borrower solely for the purpose of issuing preferred
equity interests, the proceeds of which will be used by such trust to fund loans
to the Borrower, only if, in each

49
\56881183



--------------------------------------------------------------------------------




case, (I) such redemption or acquisition is effected by the proceeds of Capital
Stock issued by the Parent, or (II) such redemption or acquisition is effected
with proceeds from Permitted Indebtedness; provided that before and after such
redemption or acquisition as described in (I) and (II) above, no Default or
Event of Default has occurred and is continuing.
(k)    Constituent Documents, Etc. Change in any material respect the nature of
its certificate of incorporation, bylaws, or other similar documents, or
accounting policies or accounting practices (except as required or permitted by
the Financial Accounting Standards Board or GAAP).
(l)    Fiscal Year. Change its fiscal year.
(m)    Use of Proceeds. Use the proceeds of any Loan, whether directly or
indirectly, and whether immediately, incidentally or ultimately, to buy or carry
margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of buying or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
SECTION 5.03     Reporting Requirements.
Until all of the Obligations have been finally and indefeasibly paid and
satisfied in full and the Aggregate Commitments terminated, the Borrower will,
unless the Required Lenders shall otherwise consent in writing, provide to the
Administrative Agent:
(h)    as soon as available and in any event within sixty (60) days after the
end of each of the first three quarters of each fiscal year of the Borrower, a
consolidated and consolidating balance sheet of the Borrower and its
Consolidated Subsidiaries as at the end of such quarter and consolidated and
consolidating statements of income, retained earnings and cash flows of the
Borrower and its Consolidated Subsidiaries for the period commencing at the end
of the previous fiscal year and ending with the end of such quarter, all in
reasonable detail and duly certified by the chief executive officer, the
president, the chief financial officer or the treasurer of the Borrower as
fairly presenting in all material respects the financial condition of the
Borrower and its Consolidated Subsidiaries as at such date and the results of
operations of the Borrower and its Consolidated Subsidiaries for the periods
ended on such date, except for normal year-end adjustments, all in accordance
with GAAP consistently applied (for purposes hereof delivery of the Borrower’s
appropriately completed Form 10-Q will be sufficient in lieu of delivery of such
consolidated and consolidating balance sheet and consolidated and consolidating
statements of income, retained earnings and cash flows), together with a
Compliance Certificate, in the form of Exhibit G, of the chief executive
officer, the president, the chief financial officer or the treasurer of the
Borrower (i) demonstrating and certifying compliance by the Borrower with the
covenant set forth in Section 5.04 and (ii) stating that no Event of Default or
Default has occurred and is continuing or, if an Event of Default or Default has
occurred and is continuing, a statement as to the nature thereof and the action
which the Borrower has taken and proposes to take with respect thereto;
(i)    as soon as available and in any event within one hundred five (105) days
after the end of each fiscal year of the Borrower, a copy of the annual report
for such year for the Borrower and its Consolidated

50
\56881183



--------------------------------------------------------------------------------




Subsidiaries, containing consolidated and consolidating financial statements for
such year certified by, and accompanied by an unqualified opinion of,
independent public accountants reasonably acceptable to the Administrative Agent
(for purposes hereof, delivery of the Borrower’s appropriately completed Form
10-K will be sufficient in lieu of delivery of such financial statements),
together with a Compliance Certificate, in the form of Exhibit G, of the chief
executive officer, the president, the chief financial officer or the treasurer
of the Borrower (i) demonstrating and certifying compliance by the Borrower with
the covenant set forth in Section 5.04 and (ii) stating that no Event of Default
or Default has occurred and is continuing or, if an Event of Default or Default
has occurred and is continuing, a statement as to the nature thereof and the
action which the Borrower has taken and proposes to take with respect thereto;
(j)    as soon as possible and in any event within five (5) days after the
occurrence of each Event of Default and each Default known to the Borrower, a
statement of the chief financial officer of the Borrower setting forth details
of such Event of Default or Default and the action which the Borrower has taken
and proposes to take with respect thereto;
(k)    upon the Borrower obtaining knowledge of the following, the Borrower will
give written notice to the Administrative Agent promptly (and in any event
within ten Business Days) of any of the following: (i) any unfavorable
determination letter from the Internal Revenue Service regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability in the amount of at least
$1,000,000 pursuant to Section 4202 of ERISA and (iv) the Borrower or any ERISA
Affiliate has filed or intends to file a notice of intent to terminate any
Pension Plan under a distress termination within the meaning of Section 4041(c)
of ERISA;
(l)    as soon as possible and in any event within five (5) days after the
Borrower becomes aware of the occurrence thereof, notice of all actions, suits,
proceedings or other events (i) of the type described in Section 4.01(e) or (ii)
for which the Administrative Agent or the Lenders will be entitled to indemnity
under Section 8.05;
(m)    as soon as possible and in any event within five (5) days after the
sending or filing thereof, copies of all material reports that the Borrower
sends to any of its security holders, and copies of all reports and registration
statements which the Borrower or any of its Subsidiaries files with the
Securities and Exchange Commission or any national securities exchange;
(n)    as soon as possible and in any event within five (5) days after
requested, such other information respecting the business, properties, assets,
liabilities (actual or contingent), results of operations, prospects, condition
or operations, financial or otherwise, of the Borrower or any Subsidiary thereof
as any Lender through the Administrative Agent may from time to time reasonably
request;

51
\56881183



--------------------------------------------------------------------------------




(o)    from time to time and promptly upon each request, information with
respect to the Borrower as a Lender may reasonably request in order to comply
with the Patriot Act; and
(p)    promptly, upon knowledge of any change in the Debt Rating, a certificate
stating that the Debt Rating has changed with evidence of the new Debt Rating;
Information required to be delivered pursuant to this Section 5.03 shall be
deemed to have been delivered if such information shall have been posted by the
Borrower on an Intralinks, SyndTrak or similar site to which the Administrative
Agent has been granted access or shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov and the Borrower shall
have notified the Administrative Agent of the availability of all Form 10-Q and
Form 10-K reports; provided that, if requested by the Administrative Agent or
any Lender, the Borrower shall deliver a paper copy of such information to the
Administrative Agent or such Lender. Information required to be delivered
pursuant to this Section 5.03 may also be delivered by electronic communications
pursuant to procedures reasonably approved by the Administrative Agent.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder that have been approved by
the Borrower in writing including via electronic transmission (collectively,
“Informational Materials”) by posting the Informational Materials on Intralinks,
SyndTrak or other similar electronic means (collectively, the “Electronic
Means”) and (b) certain prospective Lenders (“Public Lenders”) may not wish to
receive material non-public information (within the meaning of the United States
federal securities laws, “MNPI”) with respect to the Borrower or its Affiliates
or any of their respective securities, and who may be engaged in investment and
other market-related activities with respect to such entities’ securities.
Lenders will assume that all Informational Materials, other than publicly
available Informational Materials filed pursuant to the Exchange Act or posted
on Borrower’s website, include MNPI. The Borrower hereby agrees that in the
event any Informational Materials will not contain MNPI, Borrower will notify
Administrative Agent in writing (except with respect to Informational Materials
filed pursuant to the Exchange Act, or posted on Borrower’s website, which shall
be deemed public) and the Borrower shall be deemed to have authorized the
Administrative Agent and the Lenders to treat such Informational Materials as
not containing any MNPI (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Informational Materials constitute Information, such Information shall be
treated as set forth in Section 8.15 hereof). Before distribution of any
Informational Materials (x) to prospective Private Lenders, the Borrower shall
provide the Administrative Agent with written authorization (including email)
authorizing the dissemination of the Informational Materials and (y) to
prospective Public Lenders, the Borrower shall provide the Administrative Agent
with written authorization (including email) authorizing the dissemination of
the Informational Materials and confirming, to the Borrower’s knowledge, the
absence of MNPI therefrom.

52
\56881183



--------------------------------------------------------------------------------




SECTION 5.04     Financial Covenant. Until all of the Obligations have been
finally and indefeasibly paid and satisfied in full and the Aggregate
Commitments terminated, the Borrower will, unless the Required Lenders shall
otherwise consent in writing, maintain at the end of each fiscal quarter a ratio
of Indebtedness of the Borrower and its Subsidiaries on a consolidated basis to
Consolidated Total Capitalization of not more than 0.65 to 1.0.
ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01     Events of Default.
Each of the following events should they occur shall constitute an “Event of
Default”:
(n)    The Borrower shall fail to pay (i) any amount of principal on any Loan
when the same becomes due and payable hereunder or (ii) any interest, fees or
other amount payable hereunder within five (5) Business Days of when the same
becomes due and payable hereunder; or
(o)    Any representation or warranty made by or on behalf of the Borrower in
this Agreement or any other Loan Document or by or on behalf of the Borrower (or
any of its officers) in connection with this Agreement or any other Loan
Document shall prove to have been incorrect in any material respect when made or
deemed made; or
(p)    The Borrower shall fail (i) to perform or observe any term, covenant or
agreement contained in Section 5.01(a), (c), (e), (g), (h), (i) or (j), Section
5.02(a), (b), (c), (d), (e), (f), (g), (h), (j) or (k), Section 5.03 or Section
5.04, or (ii) to perform or observe any other term, covenant or agreement
contained in this Agreement (other than obligations specifically set forth
elsewhere in this Section 6.01) on its part to be performed or observed if the
failure to perform or observe such other term, covenant or agreement, shall
remain unremedied for thirty (30) days after written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender; or
(q)    The Borrower or any Significant Subsidiary thereof shall fail to pay any
principal of or premium or interest on any Indebtedness (other than Indebtedness
incurred under this Agreement) thereof in the aggregate (for all such Persons)
in excess of $25,000,000, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness; or any such Indebtedness shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; or

53
\56881183



--------------------------------------------------------------------------------




(r)    The Borrower or any Significant Subsidiary thereof shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors, or any proceeding shall be instituted by or against the Borrower
or a Significant Subsidiary thereof seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), such proceeding shall remain undismissed or unstayed
for a period of forty-five (45) days, any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur or the
Borrower or a Significant Subsidiary thereof shall consent to or acquiesce in
any such proceeding; or the Borrower or a Significant Subsidiary thereof shall
take any corporate action to authorize any of the foregoing actions described in
this subsection (e); or
(s)    Any judgments or orders for the payment of money in excess of $25,000,000
(in the aggregate for all such Persons) shall be rendered against the Borrower
or any Significant Subsidiary thereof and either (i) enforcement proceedings
shall have been commenced by any creditor upon any such judgment or order or
(ii) there shall be any period of ten (10) consecutive days during which a stay
of enforcement of any such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
(t)    The obligations of the Borrower under this Agreement or any other Loan
Document shall become unenforceable, or the Borrower, or any court or
governmental or regulatory body having jurisdiction over the Borrower, shall so
assert in writing or the Borrower or any of its Affiliates shall contest in any
manner the validity or enforceability thereof; or
(u)    The occurrence of a Termination Event; or
(v)    Any Governmental Approval shall be rescinded, revoked, otherwise
terminated, or amended or modified in any manner which is materially adverse to
the interests of the Lenders and the Administrative Agent; or
(w)    A Change in Control shall occur.
SECTION 6.02     Upon an Event of Default.
Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower, (a) declare the principal of and interest on the Loans and the
other Obligations (except for Hedging Obligations, which shall be governed by
the terms and conditions of the documents controlling such obligations) at the
time outstanding, and all other amounts owed to the Lenders and to the
Administrative Agent under this Agreement, to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or

54
\56881183



--------------------------------------------------------------------------------




other notice of any kind, all of which are expressly waived, anything in this
Agreement to the contrary notwithstanding, and (b) terminate the Aggregate
Commitments and any right of the Borrower to request Loans hereunder; provided
that upon the occurrence of an Event of Default specified in Section 6.01(e),
the Aggregate Commitments shall be automatically terminated and all Obligations
(except for Hedging Obligations, which shall be governed by the terms and
conditions of the documents controlling such obligations) shall automatically
become due and payable without presentment, demand, protest or other notice of
any kind, all of which are expressly waived, anything in this Agreement or in
any other Loan Document to the contrary notwithstanding.
SECTION 6.03     Application of Funds.
After the exercise of remedies provided for in Section 6.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 6.02), any amounts received on account of the Obligations
shall, subject to the provisions of Section 2.15, be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Sections 2.09(e), 2.11 and 2.13) payable to the Administrative Agent in its
capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, charges and disbursements of counsel to the
respective Lenders and amounts payable under Sections 2.09(e), 2.11 and 2.13),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
SECTION 6.04     Rights and Remedies Cumulative; Non-Waiver; Etc.
The enumeration of the rights and remedies of the Administrative Agent and the
Lenders set forth in this Agreement is not intended to be exhaustive, and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist in law or in equity or by suit or
otherwise. No delay or failure to take action on the part

55
\56881183



--------------------------------------------------------------------------------




of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or shall
be construed to be a waiver of any Event of Default. No course of dealing
between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Default or Event of Default.
ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01     Appointment and Authority.
Each of the Lenders hereby irrevocably designates and appoints PNC to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.
SECTION 7.02     Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
SECTION 7.03     Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:
(g)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or Event of Default has occurred and is continuing;

56
\56881183



--------------------------------------------------------------------------------




(h)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(i)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 8.01) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final nonappealable judgment. The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 7.04     Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any

57
\56881183



--------------------------------------------------------------------------------




condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
SECTION 7.05     Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the facilities created under this Agreement as well as activities as Agent.
SECTION 7.06     Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be (a) a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States and
(b) a U.S. Person within the meaning of the Code. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise

58
\56881183



--------------------------------------------------------------------------------




agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Sections 8.05, 8.06 and 8.07 shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
SECTION 7.07     Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
SECTION 7.08     No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, joint book runners, joint lead arrangers, or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.
SECTION 7.09     No Reliance on Administrative Agent’s Customer Identification
Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other AML and Anti-Terrorist Acts, including any
programs involving any of the following items relating to or in connection with
any of the Borrower, its Subsidiaries or Affiliates or their respective agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (a) any
identity verification procedures, (b) any recordkeeping, (c) comparisons with
government lists, (d) customer notices or (e) other procedures required under
the CIP Regulations or such other AML and Anti-Terrorist Acts.

ARTICLE VIII
MISCELLANEOUS

59
\56881183



--------------------------------------------------------------------------------




SECTION 8.01     Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Required Lenders and the Borrower, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that no such waiver and no such amendment, supplement or
modification shall (a) postpone any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby, (b) reduce
the principal of, or the rate of interest specified herein on, any Loan, or
(subject to the second proviso to this Section 8.01) any interest, fees or other
amounts payable hereunder or under any other Loan Document without the written
consent of each Lender directly affected thereby (except that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate), (c) extend or increase the amount of any Lender’s Commitment (or
reinstate any Commitment terminated pursuant to Section 6.02) without the
written consent of such Lender, (d) postpone the Draw Termination Date without
the written consent of all of the Lenders, (e) amend, modify or waive any
provision of this Section 8.01 or Section 8.08(d) or reduce the percentage
specified in the definition of Required Lenders, or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement, in each case without the written consent of all the Lenders, (f)
change Section 6.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of all of the Lenders, (g)
amend, modify or waive any provision of Article VII or otherwise affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document without the written consent of the Administrative Agent or (h)
waive, modify or eliminate any of the conditions precedent specified in Article
III, in each case without the written consent of all the Lenders; provided,
further that the Fee Letter may be amended, or rights and privileges thereunder
waived, in a writing executed only by the parties thereto. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
SECTION 8.02     Notices, Etc.
Except as provided in the last paragraph of this Section 8.02, all notices and
other communications provided for hereunder shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier, as follows:

60
\56881183



--------------------------------------------------------------------------------




The Borrower:
South Jersey Gas Company
1 South Jersey Plaza
Folsom, New Jersey 08037
Attention: Stephen H. Clark
Telecopy No.: (609) 561-8225


With a copy to:
Cozen O’Connor
1900 Market Street
Philadelphia, Pennsylvania 19103
Attention: Richard J. Busis, Esq.
Telecopy No.: (215) 665-2013


The Administrative Agent:
PNC Bank, National Association
as Administrative Agent
Mail Stop: P7-PFSC-05-W
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention: Trina Barkley
Telecopy No.: (412) 705-2006


With a copy to:
Agency Services, PNC Bank, National Association
Mail Stop: P7-PFSC-04-I
Address: 500 First Avenue
Pittsburgh, PA 15219
Attention: Agency Services
Telecopy: (412) 762-8672



61
\56881183



--------------------------------------------------------------------------------




and if to any Lender, at its address or telecopy number set forth on Schedule I
hereto; or, as to each party, at such other address as shall be designated by
such party in a written notice to the other parties. Notices sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices
delivered through electronic communications to the extent provided in the
following paragraph, shall be effective as provided in such paragraph.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender if such Lender has
notified the Administrative Agent that it is incapable of receiving notices by
electronic communication. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(a) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (b) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (a) of notification that such notice or
communication is available and identifying the website address therefor.
SECTION 8.03     No Waiver; Remedies.
No failure on the part of the Administrative Agent or any Lender to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
SECTION 8.04     Set-off; Sharing of Payments by Lenders.
(a)    Set-off. If an Event of Default shall have occurred and be continuing,
the Administrative Agent, each Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Administrative Agent, such Lender or any such Affiliate to or for the credit or
the account of the Borrower against any and all of the Obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to the Administrative Agent, such Lender or any such Affiliate,
irrespective of whether or not the Administrative Agent, such Lender or any

62
\56881183



--------------------------------------------------------------------------------




such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrower may be contingent or
unmatured or are owed to a branch, office or Affiliate of the Administrative
Agent, such Lender or such Affiliate different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (ii) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and its Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender or its Affiliates may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
(b)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (i) notify the Administrative Agent of
such fact, and (ii) purchase (for cash at face value) participations in the
Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(viii)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ix)    the provisions of this subsection (b) shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

63
\56881183



--------------------------------------------------------------------------------




SECTION 8.05     Indemnification.
The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), each Arranger, each Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, and shall pay or reimburse any such
Indemnitee for, any and all losses, claims (including, without limitation, any
Environmental Claims or civil penalties or fines assessed by OFAC), damages,
liabilities and related reasonable out-of-pocket expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (a) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (b) any Loan or the use or
proposed use of the proceeds therefrom, (c) any actual or alleged presence or
release of Hazardous Materials (including any Environmental Release) on or from
any property owned or operated by the Borrower or any Subsidiary thereof, or any
Environmental Claim related in any way to the Borrower or any Subsidiary, (d)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any Subsidiary
thereof, and regardless of whether any Indemnitee is a party thereto, or (e) any
claim (including, without limitation, any Environmental Claims or civil
penalties or fines assessed by the U.S. Department of the Treasury’s Office of
Foreign Assets Control), investigation, litigation or other proceeding (whether
or not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable attorneys and consultant’s
fees, provided that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses
(i) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of an Indemnitee or (ii) result from a claim brought by the Borrower
or any Subsidiary thereof against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Subsidiary has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. An
Indemnitee shall not, without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened claim, litigation, investigation or
proceeding in respect of which indemnity is sought under this Section 8.05 by
such Indemnitee unless such settlement (x) does not require the Borrower to make
any payments or assume any liabilities (including related to any claims for
indemnification under this Agreement), (y) includes an unconditional release of
the Borrower in form and substance reasonably satisfactory to the Borrower from
all liability on claims that are the subject matter of such claim, litigation,
investigation or proceeding and (z) does not include any statement as to or any
admission of fault, culpability or failure to act by or on behalf of the
Borrower.

64
\56881183



--------------------------------------------------------------------------------




Nothing in this Section 8.05 is intended to limit the Borrower’s obligations
contained in Article II. Without prejudice to the survival of any other
obligation of the Borrower hereunder, the indemnities and obligations of the
Borrower contained in this Section 8.05 shall survive the payment in full of
amounts payable pursuant to Article II and the termination of the Aggregate
Commitments.
SECTION 8.06     Costs, Expenses and Taxes.
The Borrower agrees to pay on demand all reasonable costs and expenses in
connection with the preparation, issuance, delivery, filing, recording, and
administration of this Agreement, the Loans and any other documents which may be
delivered in connection with this Agreement, including, without limitation, the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent incurred in connection with the preparation and negotiation of this
Agreement, the Loans and any document delivered in connection therewith and all
reasonable costs and expenses incurred by the Administrative Agent (and, in the
case of clause (c) or (d) below, any Lender) (including reasonable fees and out
of pocket expenses of counsel) in connection with (a) with the use of Intralinks
Inc., SyndTrak or other similar information transmission systems in connection
with the Loan Documents, (b) the transfer, drawing upon, change in terms,
maintenance, renewal or cancellation of this Agreement and the Loans, (c) any
and all amounts which the Administrative Agent or any Lender has paid relative
to the Administrative Agent’s or such Lender’s curing of any Event of Default
resulting from the acts or omissions of the Borrower under this Agreement or any
other Loan Document, (d) the enforcement of, or protection of rights under, this
Agreement or any other Loan Document (whether through negotiations, legal
proceedings or otherwise) or (e) any waivers or consents or amendments to or in
respect of this Agreement, the other Loan Documents or the Loans requested by
the Borrower. In addition, the Borrower shall pay any and all stamp and other
taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Agreement, the Loans or any of
such other documents, and agree to save the Administrative Agent and the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay in paying or omission to pay such taxes and fees.
Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section shall survive the payment in full of the Obligations and the termination
of the Aggregate Commitments.
SECTION 8.07     Waiver of Consequential Damages; Reimbursement by Lenders.
(i)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, and no Indemnitee shall assert, and each Indemnitee
hereby waives, any claim against the Borrower, in each case on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or

65
\56881183



--------------------------------------------------------------------------------




other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.
(j)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 8.05 or 8.06 to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party thereof, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any such Related Party acting for the Administrative Agent (or
any such sub-agent) in connection with such capacity. All amounts due under this
Section 8.07(b) shall be payable not later than ten (10) days after demand
therefor.
(k)    Survival. The agreements and obligations of the Borrower and the Lenders
contained in this Section 8.07 shall survive the payment in full of the
Obligations and the termination of the Aggregate Commitments.
SECTION 8.08     Benefit of Agreement.
(c)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (d)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(d)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:
(v)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to

66
\56881183



--------------------------------------------------------------------------------




it or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided that the Borrower shall be deemed to have given its consent
five (5) Business Days after the date written notice thereof has been delivered
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by the Borrower prior to such fifth (5th) Business Day;
(vi)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
(vii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (I) an Event of Default has occurred and is
continuing at the time of such assignment or (II) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; and
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund.

67
\56881183



--------------------------------------------------------------------------------




(viii)    Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment
(provided that only one such fee will be payable in connection with simultaneous
assignments to two or more Approved Funds by a Lender), and the assignee, if it
is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(ix)    No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(x)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(xi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Commitment Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this subsection, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.09, 2.11, 2.13, 2.14, 8.05 and 8.06
with respect to facts and circumstances occurring prior to the effective date of
such assignment; provided that except to the extent otherwise expressly agreed
by the affected parties, no assignment by a Defaulting Lender will

68
\56881183



--------------------------------------------------------------------------------




constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(e)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Pittsburgh,
Pennsylvania, a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitment of, and principal amounts
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower and any Lender (but only to
the extent of entries in the Register that are applicable to such Lender), at
any reasonable time and from time to time upon reasonable prior notice.
(f)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 8.07(b) without regard to the existence of any
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
8.01 that directly affects such Participant and could not be effected by a vote
of the Required Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.09, 2.11 and 2.13 (subject to the
requirements and limitations therein, including the requirements under
Section 2.13(e) (it being understood that the documentation required under
Section 2.13(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 8.08(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 2.14(b) and Section 2.14(a) as if it were
an assignee under Section 8.08(b); and (B) shall not be entitled to receive any
greater payment under Section 2.09 or 2.13, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the

69
\56881183



--------------------------------------------------------------------------------




Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.14(b) and Section 2.14(a) with respect to any Participant. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 8.04(a) as though it were a Lender; provided that such Participant
agrees to be subject to Section 8.04(b) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(g)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 8.09     Severability.
Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or non-authorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction.
SECTION 8.10     Governing Law.
This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York.
SECTION 8.11     Headings.
Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

70
\56881183



--------------------------------------------------------------------------------




SECTION 8.12     Submission To Jurisdiction; Waivers.
The Borrower hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 8.02 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.
This Section 8.12 shall not be construed to confer a benefit upon, or grant a
right or privilege to, any Person other than the parties hereto.
SECTION 8.13     Acknowledgments. The Borrower hereby acknowledges:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    neither the Administrative Agent nor any Lender has a fiduciary
relationship to the Borrower, and the relationship between the Administrative
Agent and any Lender, on the one hand, and the Borrower on the other hand, is
solely that of debtor and creditor; and
(c)    no joint venture exists between the Borrower and the Administrative Agent
or any Lender.
SECTION 8.14     Waivers of Jury Trial.
To the fullest extent permitted by Applicable Law, each of the Borrower, the
Administrative Agent and the Lenders hereby irrevocably and unconditionally
waives trial by jury in any legal action or proceeding relating to this
Agreement or any other Loan Document and for any counterclaim therein. This
Section 8.14 shall not be construed to confer a benefit upon, or grant a right
or privilege to, any Person other than the parties hereto.

71
\56881183



--------------------------------------------------------------------------------




SECTION 8.15     Confidentiality.
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below) and use it only for
purposes of this Agreement, the other Loan Documents and the transactions
contemplated hereby and thereby, or for any other reason relating to this
Agreement, except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and other representatives for the purpose of evaluating,
negotiating or entering into transactions contemplated hereby (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over it (including any self-regulatory authority, such as
the National Association of Insurance Commissioners), (c) to the extent required
by Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to Gold Sheets and other similar bank trade publications, such
information to consist of deal terms and other information customarily found in
such publications, (i) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower and
such source is not known by the Person receiving such Information to be in
violation of this Section 8.15 or (j) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the Administrative Agent or such Lender deems
necessary for the mitigation of claims by those authorities against the
Administrative Agent or such Lender or any of its subsidiaries or Affiliates.
“Information” means all information received from or on behalf of the Borrower
or any Subsidiary thereof relating to the Borrower or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
without breach of this Section 8.15 prior to disclosure by the Borrower or any
Subsidiary thereof; provided that, in the case of information received from the
Borrower or any Subsidiary thereof after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and Participants shall promptly
notify the Borrower of its receipt of any subpoena or similar process or
authority, unless prohibited therefrom by the issuing Person.

72
\56881183



--------------------------------------------------------------------------------




SECTION 8.16     Execution in Counterparts.
This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging means (e.g., “pdf” or
“tif”) shall be effective as delivery of a manually executed counterpart of this
Agreement.
SECTION 8.17     USA Patriot Act Notice.
Each of the Lenders that is subject to the USA Patriot Act (Title III of Pub. L.
107-56) (signed into law October 26, 2001) (the “Patriot Act”) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Borrower in accordance with the Patriot Act.
[SIGNATURE PAGES FOLLOW]



73
\56881183



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


BORROWER:


SOUTH JERSEY GAS COMPANY




By:     _/s/ Ann T. Anthony             
Name:      Ann T. Anthony
Title:    Treasurer


    








--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:


PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent




By:____/s/ Thomas E. Redmond___        
Name:      Thomas E. Redmond
Title: Senior Vice President








--------------------------------------------------------------------------------






LENDERS:


PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:____/s/ Thomas E. Redmond___        
Name:      Thomas E. Redmond
Title: Senior Vice President




--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By:    /s/ Frederick W. Price            
Name:      Frederick W. Price
Title:     Managing Director




--------------------------------------------------------------------------------






CITIZENS BANK, NATIONAL ASSOCIATION,
as a Lender




By:_    /s/ Devon Starks            
Name:      Devon Starks
Title:     Senior Vice President




--------------------------------------------------------------------------------






CAPITAL ONE, N.A.,
as a Lender




By:    /s/ Jeffrey Martorana            
Name:      Jeffrey Martorana
Title:     Vice President




--------------------------------------------------------------------------------






THE NORTHERN TRUST COMPANY,
as a Lender




By:    /s/ Andrew Holtz            
Name:      Andrew Holtz
Title:     Senior Vice President


